gerdau macsteel inc affiliated subsidiaries petitioners v commissioner of internal revenue respondent docket no filed date q and its subsidiaries are an affiliated_group ps during ps’ taxable_year ended date tye ps actively pursued q’s making of two sales expected to result in millions of dollars in taxable capital_gains for tye and tye ps’ outside accountants d mindful of the expected gains approached ps with an idea that d promoted to create a multimillion-dollar tax loss to shelter the gains for federal_income_tax purposes q has a group benefits plan under which q provides health and welfare benefits to its eligible employees and their dependents q’s subsidiaries included two inactive corporations qs and qw in order to report a desired tax loss of approximately dollar_figure million to shelter ps’ taxable gains from federal_income_tax ps entered into a series of interrelated transactions in late date that included among others a recapitalization of qw renamed qhmc and q’s transfer to qs and then qs’ transfer to qhmc in exchange for newly issued class c stock of dollar_figure million and the assumption of certain contingent liabilities ie q’s obligations to pay medical plan benefits mpbs under q’s benefits plan which ps valued at dollar_figure ps reported that the transfers qualified for nonrecognition under sec_351 and that qs’ basis in the class c stock was deter- mined by taking into account the dollar_figure million transferred to qhmc but not the value of the mpbs each share of class c stock was entitled to receive annual dividends of dollar_figure and was not allowed to receive any other dividend upon the class c stock’s redemption which qhmc and the class c share- holders could respectively cause five and seven years after the stock’s issuance the class c shareholders were entitled to receive for each share the greater of dollar_figure or an amount equal to the lesser_of a percent of any cumulative cost savings in mpbs or of qhmc’s book net equity the transactions were structured in such a way that it was highly likely when the verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports class c stock was issued that the class c stock would be redeemed within the five- and seven-year periods and that the redemption payment would be dollar_figure per share shortly after the transfer to qhmc qs sold its class c stock to a former employee of a q subsidiary for dollar_figure the difference between dollar_figure million and dollar_figure ps claimed that qs realized a dollar_figure short-term_capital_loss on the sale and ps used that loss to offset ps’ unrelated capital_gains totaling a similar amount after the transactions q continued to process claims for mpbs and q’s handling of the claims transferred to qhmc was the same as the handling of claims with respect to individuals whose mpbs were not transferred to qhmc qhmc’s reimbursements to q for claims were made through intercompany entries recorded on q’s books as a receivable due from qhmc and on qhmc’s books as a pay- able qhmc lent the dollar_figure million to a subsidiary of ps and qhmc eventually reimbursed q for the mpbs when qhmc received payments on the loan held the class c stock is non- qualified preferred_stock under sec_351 because it does not participate in corporate growth to any significant extent within the meaning of sec_351 accord- ingly pursuant to the agreement of the parties ps are not entitled to deduct the claimed capital_loss held further the transactions underlying the claimed capital_loss lacked eco- nomic substance accordingly dollar_figure in fees incurred to effect the transactions is not deductible as an ordinary and necessary business_expense under sec_162 held fur- ther in accordance with 902_f2d_380 5th cir rev’g tcmemo_1988_408 and 862_f2d_540 5th cir aff ’g 89_tc_912 which we follow under 54_tc_742 aff ’d 445_f2d_985 10th cir ps are not liable for the accuracy-related_penalty under sec_6662 that r determined applied to any under- payment of tax attributable to the disallowed claimed capital_loss held further ps are liable for the accuracy-related_penalty under sec_6662 to the extent of the under- payment of tax attributable to the disallowed claimed capital_loss and ps are liable for that accuracy-related_penalty to the extent of the underpayment_of_tax attributable to the disallowed deduction for the fees jasper g taylor iii lawrence kalinec richard l hunn shawn r o’brien and stephen m feldhaus for petitioners dennis m kelly and jill a frisch for respondent verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner contents findings_of_fact i preliminary matters ii quanex iii petitioners’ expectation of realizing millions of dollars in taxable capital_gains during tye and tye iv the plan a background b health care offerings c health care cost management strategies background cs a background b quanex’s introduction to cs c cs fee arrangements v d t vi other quanex employees officers a rose b parikh c royce vii liability management companies a overview b revrul_95_74 c d t’s matrix background ddcl singer promotes ddcl-type transaction to quanex viii sales of lasalle and tube group a lasalle sale b tube group sale ix engaging d t to structure qhmc transactions x developing qhmc transactions a quanex’s first proposal to cs b d t’s first outline of proposed joint_venture trans- actions c ww in general fasb ww’s first present_value calculation of quanex’s health care benefits d d t’s revisions to proposed transaction verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports august revisions date revisions and cashflow analysis date revisions e quanex’s negotiations with cs f ww’s present_value calculation revisions g patrick wannell background wannell and health care costs at lasalle quanex’s offer to wannell h d t’s revised cashflow model xi executing qhmc transactions a quanex’s october board meeting b date qw recapitalization amendment and restatement of qw’s certificate of incorporation a background b dividend rights c preferences upon liquidation d voting rights e call rights f put rights quanex’s transfer of qw stock and cash to qhmc in exchange for class a and class b stocks and elec- tion of directors quanex’s transfer of cash and mpb obligations to qs in exchange for qs stock c date consulting agreement between quanex and cs cs’ transfer of cash to quanex in exchange for class b stock class b directors d date cs’ transfer of cash to qhmc in exchange for class c stock qs’ transfer of cash and mpbs to qhmc in exchange for class c stock mpb selection class c director e date qhmc’s transfer of cash to piper in exchange for promissory note f date qs’ transfer of class c stock to wannell in exchange for cash xii posttransaction activities a d t’s draft opinion b return background income verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner enclosed statements a overview b statement c statement d statement e statement deduction of fees c ww’s valuations d d t’s cashflow model e qhmc operations qhmc’s officers and directors a qhmc’s board meetings and shareholders meetings b parikh as director and officer c peery as director and officer bank accounts processing and paying mpb-related expenses shareholder efforts to manage mpb obligations a cs’ efforts i background ii ppo project iii union negotiations iv cs’ consulting bills dividend payments return on investment projections qhmc’s tax returns financial statements f notice_of_deficiency b wannell’s efforts opinion i burden_of_proof ii witness testimony a background b fact witnesses c expert witnesses background a overview b strombom c ross d eisenstadt analysis iii net_short-term_capital_loss a overview b sec_351 c economic_substance_doctrine overview standard of analysis qhmc transactions verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports a objective economic_substance i background ii lack of substantive changes as a result of qhmc transactions iii lack of reasonable expectation of nontax benefits b subjective business_purpose on petitioners’ part i background ii petitioners’ entering into qhmc transactions solely as means to generate artificial capital_loss to offset capital_gains iii petitioners’ selection of transferred mpbs without regard to effective medical cost management iv equity_interest in qhmc granted to cs and wannell as meaningless incentive to reduce health care costs v unnecessary assumption of mpb obligations by qhmc c conclusion iv fees incurred in furtherance of qhmc transactions v accuracy-related_penalties a background b gross_valuation_misstatement c negligence d substantial_understatement e sec_6664 reasonable_cause exception overview analysis vi conclusion marvel judge quanex corporation quanex and its affiliated subsidiary corporations collectively petitioners petitioned the court to redetermine respondent’s determina- tion as to petitioners’ taxable_year ended date tye respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure accuracy- related penalty under sec_6662 b and h the par- ties dispute three issues relating to respondent’s determina- tion and they agree that certain subissues and argument sec_1 after the petition was filed quanex changed its name to gerdau macsteel inc and became and remains the agent of the affiliated_group for tye see sec_1_1502-77a income_tax regs we hereinafter refer to gerdau macsteel inc as quanex unless indicated otherwise section references are to the applicable versions of the internal_revenue_code code and rule references are to the tax_court rules_of_practice and procedure verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner underlie a decision regarding those issues the three issues are whether petitioners may deduct a dollar_figure net short- term capital_loss from the sale of stock of quanex health management co inc qhmc the sale was part of a series of transactions qhmc transactions that occurred in date between and among quanex certain of quanex’s affili- ated loyal facilitators petitioners claimed a dollar_figure loss deduction on the sale and applied dollar_figure of the claimed loss to tye and the balance to tye respondent dis- allowed the claimed loss deduction in full we hold that peti- tioners are not entitled to deduct any of the claimed loss subsidiaries and independent yet two whether petitioners may deduct dollar_figure of transaction costs incurred to effect the qhmc transactions as ordinary and necessary business_expenses under sec_162 peti- tioners claimed the dollar_figure as a deduction for tye and respondent disallowed the claimed deduction in full we hold that petitioners are not entitled to deduct any of this amount whether petitioners are liable for the accuracy- related penalty that respondent determined under sec_6662 and h or alternatively the accuracy-related_penalty that respondent determined under sec_6662 and b with respect to the underpayment_of_tax attributable to the disallowed capital_loss deduction and whether peti- tioners are liable for the accuracy-related_penalty that respondent determined under sec_6662 and b with respect to the underpayment_of_tax attributable to the dis- allowed transaction costs deduction we hold in accordance with 902_f2d_380 5th cir rev’g tcmemo_1988_408 and 862_f2d_540 5th cir aff ’g 89_tc_912 which we follow under 54_tc_742 aff ’d 445_f2d_985 10th cir that petitioners are not liable for the accuracy-related_penalty we also hold that petitioners are liable for the accuracy-related_penalty under sec_6662 to the extent of the underpayment_of_tax attributable to the disallowed capital_loss deduction and to the disallowed deduction for the transaction costs verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports findings_of_fact i preliminary matters the parties have stipulated many facts some stipulations note a party’s objection to the admissibility of the stipulated fact s and we have sustained some of those objections we incorporate herein the stipulated facts to the extent we have not sustained an objection to their admissibility and the stipulated facts are so found except to the extent we sus- tained an objection to their admissibility quanex’s principal office and principal_place_of_business were in texas when the petition was filed ii quanex quanex is a delaware corporation whose common_stock is publicly traded on the new york stock exchange quanex was organized in and its principal activity is manufac- turing specialized metal products made from carbon and alloy steel and aluminum from at least through date quanex’s main operating groups consisted of a hot and cold finish steel bar business a hot and cold finish tubing business and an aluminum building products business quanex is the common parent of petitioners’ affiliated_group as that term is defined in sec_1504 on date petitioners filed a consolidated corporate federal_income_tax return for tye return petitioners reported in the return that quanex was the common parent of the affiliated_group and that its subsidiaries and their principal business activities were as follows subsidiaries michigan seamless tube co lasalle steel co piper impact inc quanex wire inc quanex bar inc quanex solutions inc quanex mfg inc quanex steel inc quanex enters inc principal business activities manufacturing manufacturing manufacturing investments investments investments investments investments inactive verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner subsidiaries principal business activities quanex tech inc quanex metals inc nichols-homeshield inc inactive inactive inactive for tye through tye petitioners had an annual_accounting_period ending on october and they each main- tained books_and_records using an accrual_method of accounting as of date petitioners had manu- facturing plants throughout the united_states and plant in the netherlands also as of that date petitioners had big_number employees approximately big_number of whom were covered by collective bargaining agreements iii petitioners’ expectation of realizing millions of dollars in taxable capital_gains during tye and tye during tye quanex was actively pursuing the sales of two subsidiaries those sales were expected to generate millions of dollars in taxable capital_gains during tye and tye the first sale involved quanex’s wholly owned subsidiary lasalle steel co lasalle quanex’s board_of directors quanex’s board resolved on date to make that sale and the sale closed shortly thereafter in tye for tye petitioners reported as to that sale and to a minor extent the sale of other business property that they realized a capital_gain of dollar_figure and ordinary_income of dollar_figure the second sale involved quanex’s decision to sell a portion of its tubing operations tube group in or before date quanex began negoti- ating that sale and the sale occurred on date for tye petitioners reported as to that sale that they realized a net_capital_gain of dollar_figure and ordinary_income of dollar_figure contemporaneous with petitioners’ activities with respect to the two sales and with knowledge of petitioners’ intent to make those sales petitioners’ outside accounting firm the tube group included michigan seamless tube co mst gulf states tube division gst and the tube group administrative office the tube group also included quanex’s heat treating and nitro steel divisions but quanex retained those divisions and they were still a part of quanex as of the time of trial verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports deloitte touche llp d t through one of its tax part- ners steven singer approached petitioners and promoted an idea for a multistep transaction that if artfully structured to comply literally with the code and certain interpretations thereunder could create for petitioners a multimillion-dollar tax loss to shelter the gains from the unrelated sales for fed- eral income_tax purposes quanex entered into the qhmc transactions as a result of that promotion and quanex claimed that it realized a dollar_figure capital_loss on one of the steps in the qhmc transactions that effectively offset the amount of gains on the unrelated sales the qhmc trans- actions were ostensibly structured around the quanex cor- poration group benefits plan plan with an aim towards generating an artificial multimillion-dollar tax loss that would offset the large gains on the sales and would appear to be generated from quanex’s business activities iv the plan a background effective date quanex established the plan to provide certain health welfare and other similar benefits for eligible quanex employees and their dependents quanex reserved the right to amend the plan at any time and reserved the right without an authorizing resolution from quanex’s board to reduce or completely eliminate any cov- erage provided under the plan for current and or former employees and their beneficiaries quanex also could termi- nate the plan at any time by a written resolution of quanex’s board b health care offerings pursuant to the plan quanex offered both its nonunion and union employees a choice of medical_plans which were generally indemnity and health_maintenance_organization hmo plans in the early 1990s quanex also instituted cafe- teria benefits with respect to its indemnity plan offerings under the plan quanex was required to appoint a committee to perform any administrative function with respect to the plan that the respective insurer or hmo was not required to perform verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner effective date quanex amended and restated the plan and the plan remained in effect for tye from through the end of tye quanex provided group medical benefits to its employees under the plan and quanex deducted the costs of those benefits as they were incurred as ordinary and necessary business_expenses c health care cost management strategie sec_1 background is the cost of providing health care influenced by numerous factors eg an employee’s age number of depend- ents and geographic location other less predictable compo- nents such as political pressures also can influence health care costs from at least quanex experienced a rise in the cost of providing health care to its employees as early as quanex began to look at ways to reduce its overhead and streamline its benefits including its health care costs pensions and medical benefits for both active and retired employees cs a background chapmanschewe inc cs is a health care management firm that doug schewe and harry chapman organized on date as of the time of trial cs had subcompa- nies all of which were devoted to health care and its employee_benefits practice managed health benefits for approximately million individuals throughout the united_states during tye chapman was cs’ chairman and chief_executive_officer and he owned approximately of cs’ stock chapman has a bachelor’s degree and a master’s degree in public administration and as of the time of trial he had years of experience in the health care industry as of date petitioners provided health care benefits to their nonunion employees through either an indemnity self-insurance medical plan or a managed care program while cs was apparently formed under a different name we refer to cs and any of its pred- ecessors as cs verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports b quanex’s introduction to cs senior management ron howard joined cs in as an associate benefits consultant howard was a former financial portfolio manager with a master of business administration m b a degree and years of experience in banking during his previous career in banking howard had formed relationships with members of quanex’s including quanex’s then chief financial officer cfo wayne rose howard contacted quanex shortly after he joined cs to per- suade his quanex contacts to let cs negotiate quanex’s hmo contracts and to pursue a working relationship with quanex on date cs representatives met with quanex rep- resentatives during the april meeting howard and chapman gave a sales presentation to joseph peery peery has a bachelor’s degree in business administration and years of experience in human resources and he was quanex’s vice president of human resources from until he retired in date shortly after the april meeting quanex gave cs the opportunity to reduce quanex’s health care costs through hmo negotiations in cs’ first project howard negotiated a fee for quanex with one hmo which saved quanex money quanex then expanded its involvement with cs but still limited cs to hmo work the substance of cs’ work consisted of negoti- ating quanex’s premium amounts with hmos and of ana- lyzing hmo cost structures howard was the cs executive in charge of the quanex account during tye and sometime before he attempted to negotiate rate guaranties for quanex howard had previously informed quanex that cs could negotiate multiyear rate guaranties and performance guaranties with hmos before the qhmc transactions chapman participated in the negotiation of quanex’s hmo contracts chapman tried to achieve the best results possible from the negotiations and chapman used the negotiations to speak more frequently with quanex’s human resources department and to sell quanex additional health care consulting services verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner c cs fee arrangements cs offered flexibility to its clients through different pay- ment arrangements eg cs’ fee might be a percentage of the expense saved or it might be calculated on the basis of a percentage of revenue before the qhmc transactions cs informed quanex that cs’ compensation was performance based ie cs would be compensated only if and to the extent cs saved quanex money before the qhmc trans- actions cs and quanex did not have a written consulting agreement but cs acted as a broker to secure medical cov- erage for quanex’s employees through hmos and the hmos or quanex in one or two instances paid cs a brokerage commission for its services v d t quanex first engaged d t or one of its predecessors as early as for external auditing tax and consulting serv- ices the consulting services related to among other things debt restructuring potential bankruptcy filings and the pur- chases and sales of assets and subsidiaries during tye d t certified petitioners’ consolidated financial statements and reviewed petitioners’ consolidated federal_income_tax returns in addition to providing petitioners with other professional services singer is an attorney and a certified_public_accountant c p a and he has practiced in the field of taxation for over three decades he joined d t in and he became a partner in d t’s tax practice one year later he became the d t partner in charge of the quanex account in singer was based in d t’s office in houston texas during tye and he remained in charge of d t’s quanex account as of the time of trial from through the end of tye singer consulted with quanex regarding its current and prospective pur- chases and he reviewed and signed quanex’s corporate returns as a paid preparer from through the end of tye singer had intimate first-hand knowledge of quanex and its business acquired mainly from his super- vising and managing d t’s quanex account since his it was not unusual for cs to forgo a consulting agreement with a client verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports visits to some of quanex’s facilities his participation in quanex’s financial statement audits and his conversations with quanex’s senior management vi other quanex employees officers a rose rose is a c p a with a bachelor’s degree and an m b a degree and he was quanex’s cfo from through he was quanex’s controller before and before that he worked for a large national public accounting firm for six years he was the president of quanex’s engineered products group from the end of until and he was quanex’s vice president of special assignments from date through date when quanex bought or sold a substantial asset rose as cfo and his department were responsible for projecting the results of that transaction rose generally knew what tax results he wanted going into purchase or sales negotiations and he preferred to buy net assets and to sell subsidiaries during his tenure as quanex’s cfo rose knew the impor- tance of tax basis and the effect that liabilities had on a determination of quanex’s bases in its subsidiaries b parikh viren parikh is a c p a with a bachelor’s degree and a master’s degree both in accounting and he was quanex’s controller from through date he left quanex on date as quanex’s controller parikh was responsible for quanex’s accounting department its duties included finan- cial reporting corporate accounting and tax_return prepara- tion parikh as controller also with thomas royce and rose was responsible for reviewing quanex’s asset sales and projecting their results if quanex sold a significant asset parikh decided how the transaction would be recorded on quanex’s financial statements and he was involved in deciding how any_tax implication would be reported he and his department also while negotiations for quanex’s poten- tial sales were ongoing would project gains and losses on those potential sales for purposes of financial reporting verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner periodically updating the projections as the negotiations drew to a close c royce majoring royce is a c p a with a bachelor’s degree in business administration in accounting and he was quanex’s tax director beginning in tye royce also was quanex’s director manager of financial benefits administra- tion fba manager royce reported to parikh during tye and royce remained quanex’s tax director and fba manager as of the time of trial as tax director royce was responsible for quanex’s consolidated federal_income_tax returns and any subsidiary returns for all tax planning for tax audits for employee benefit returns and for all state income and franchise tax returns as fba manager royce was responsible for the accounting of the employee_benefits in quanex’s pension and sec_401 plans for audit preparation for the filing of employee benefit information returns and for working with welfare_benefit plans and third-party administrators for both pension and sec_401 plans royce as tax director and eventually also fba manager also reviewed quanex’s sales and made corresponding projec- tions when quanex negotiated the sale of a substantial asset royce projected the potential federal_income_tax rami- fications from the sale during the negotiations if a sale was concluded quanex would usually at the end of the year cal- culate the actual federal_income_tax consequences of the sale parikh would review the overall tax provision that had been made for the sale for financial statement purposes but parikh would not review royce’s estimates of the potential income_tax consequences vii liability management companies a overview as of the end of tye quanex had a potential liability for medical plan benefits mpbs that might be provided under the plan quanex also faced a potential environmental royce testified that when quanex negotiated the sale of a significant asset neither he nor anyone else at quanex projected what tax benefits and detriments would result from the sale we do not find royce’s testimony on this point to be credible and we decline to rely upon it verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports liability of dollar_figure million to dollar_figure million quanex assumed the potential environmental liability in when quanex acquired piper impact inc piper as part of that acquisi- tion the seller established an escrow to cover this exposure b revrul_95_74 singer parikh royce and rose attended a quanex quar- terly meeting in in or before the summer of that year during that meeting singer informed the quanex represent- atives that the internal_revenue_service irs had issued a ruling revrul_95_74 1995_2_cb_36 revenue_ruling which singer believed allowed quanex to achieve tax benefits by transferring either its environmental liabilities or its mpb obligations to a liability management company in a joint ven- ture in the revenue_ruling the irs ruled that certain contin- gent environmental liabilities that a transferee assumed in a sec_351 exchange were not liabilities for purposes of sec_357 and sec_358 and that the transferee in accord- ance with its method_of_accounting could as appropriate either deduct the liabilities as business_expenses under sec_162 or capitalize the liabilities as capital expenditures under sec_263 c d t’s matrix background d t maintained an electronic repository of tax ideas that d t professionals could discuss with d t clients to increase d t’s business with those clients and generate additional revenue for d t various d t professionals contributed ideas in their areas of expertise to the repository referred to as d t’s client service matrix matrix and d t envisioned that d t might provide the client with a tax opinion on any transaction described in the matrix which a client entered into the matrix was for internal use only and d t believed it would be at a competitive disadvantage if competitors gained access to the ideas in the matrix ddcl singer occasionally consulted the matrix to obtain ideas to present to d t clients in the summer of after singer learned of the revenue_ruling he read an undated section of verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner the matrix referenced as double deducting environmental and other contingent liabilities ddcl singer was not responsible for the ideas in the ddcl and he believed the ddcl was the only section of the matrix referencing the rev- enue ruling the ddcl proposed a transaction for accrual_method tax- payers whom the accrual_method prevented from deducting accruals on their balance sheets for estimated future environ- mental liabilities the ddcl concluded that in the setting of a consolidated_group a transaction could be structured to allow such a taxpayer to immediately deduct a capital_loss equal to the amount of the environmental reserve and to claim an additional deduction when the accrued liability was paid the ddcl stated that the proper structuring of the transaction revolved around the use of an environmental management company and the sale outside the group of some of the company’s stock at a price equal to the stock’s fair_market_value the ddcl summarized the transaction as fol- lows summary of transaction parent_corporation parent is a parent_corporation in a consolidated_group which includes environmental management company emco and several other operating companies emco is a newly established wholly- owned subsidiary of parent parent also owns sec_1 and sec_1 owns sec_2 parent now desires to use emco to strategically manage the groups sic environ- mental liabilities and clean-up efforts sec_1 has a reserve for environmental liabilities on its books in the amount of dollar_figurex which has not been deducted for income_tax purposes sec_1 also has an intercompany receivable account with sec_2 in excess of dollar_figurex first sec_2 pays off a portion of its intercompany debt to sec_1 by issuing a year promissory note for dollar_figurex sec_1 then contributes this note receivable and its dollar_figurex environmental reserve to emco in exchange for shares of new voting class b stock these shares may be either preferred or common these shares have only a nominal value as the net_book_value of the contributed_property is nominal sec_1 remains legally liable for the environmental costs if emco is unable to pay them these shares should be designated as being entitled to a limited percentage of dividends and distributions paid to all classes of stock for example the percentage must be established so that at least of the vote and value of all stock remains with the class a common_stock after the qhmc transactions were completed d t added to the matrix another idea dealing with a contingent_liability transaction verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports sec_1 then sells the class b shares of emco to emcos sic officers for their fair_market_value a nominal amount as the tax basis in this stock is dollar_figurex sec_1 recognizes a capital_loss of dollar_figurex on the sale as emco makes expenditures on the environmental reserve it also has a deduction for these payments the ddcl noted that it is clear that a business_purpose is required for the transaction and listed the following busi- ness purposes for the transaction better management of sec_1’s environmental liabilities through emco’s devotion of its resources solely to environmental projects the ability to provide incentives more easily for the better management of the environmental liabilities by creating a separate company and improvement of sec_1’s credit arrangements and banking relationships by taking its environmental liabilities off its balance_sheet and transferring them to another of p’s subsidiaries the ddcl described the business purposes regarding incentives no above as follows sec_1 will sell class b stock in emco to the emco officers in order to give these individuals an ownership_interest in emco sec_1 also then agrees to repurchase each officers sic shares once the environmental liabilities have been settled or the officer leaves the employment of emco at the greater of their cost to the officer or the per share book_value of emco if the environmental liabilities are satisfied for less than the amount originally estimated the book_value of emco will increase pro- viding the individual officers with a gain when their shares are sold back to sec_1 the ddcl acknowledged that the transaction referenced therein presented risks and could be subject_to antiavoidance provisions such as sec_269 or sec_1 income_tax regs the ddcl envisioned that its substance could be adapted for use with a variety of contingent liabilities and reserves including medical claims d t structured the trans- action described in the ddcl to offer to its qualifying clients a deductible capital_loss equal to the amount of contingent liabilities transferred in the transactions the appeal of the ddcl transaction or a variation thereof was to minimize a taxpayer’s federal_income_tax liability by accelerating the deduction of and double deducting environmental or other contingent liabilities verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner singer promotes ddcl-type transaction to quanex singer decided to approach quanex to promote to quanex the transaction described in the ddcl or a variation thereof while the ddcl referenced a consolidated setting singer pre- ferred implementing the transaction described therein in a deconsolidated setting because he was concerned about rules under which the loss could be disallowed in the consolidated setting before discussing the ddcl and the revenue_ruling with quanex singer read some of the cases mentioned in the ruling he had developed an understanding of the revenue_ruling and its implications and he had previously discussed a contingent_liability transaction with at least one other client singer took the position that an implication of the rev- enue ruling was that a taxpayer could use a liability manage- ment company to create a capital_loss which in turn could reduce the taxpayer’s federal_income_tax liability in date at quanex’s quarterly review meeting with d t singer advised rose parikh and royce that d t could structure a contingent_liability transaction for quanex to generate a tax loss for quanex at that time singer knew that quanex was selling lasalle and would have a signifi- cant gain on the sale viii sales of lasalle and tube group a lasalle sale on date quanex’s board resolved to sell all of quanex’s stock in lasalle to a third party the lasalle sale closed on date singer knew at least as early as the quarterly meeting that this sale was probable and he understood in or before date that quanex hoped to close the sale by date singer and rose also both knew that the sale was expected to generate a signifi- cant gain on date petitioners filed their form 10-k annual report pursuant to section or d of the securi- ties exchange act of for tye form 10-k petitioners reported in the form 10-k that they com- pleted the lasalle sale for approximately dollar_figure million in their return petitioners reported that they realized a verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports dollar_figure capital_gain and a dollar_figure ordinary gain on the sale petitioners’ return included their sec_338 election regarding the sale of lasalle from date the date of the lasalle sale through date the date petitioners filed their return lasalle’s buyer tried to renegotiate a lower purchase_price and the buyer and quanex disagreed on purchase_price allocation issues related to the sec_338 election in or before that period quanex made several estimates of the income_tax ramifications of the sale royce in particular performed rough calculations comparing the results of completing the sale as a stock sale rather than an assets sale under sec_338 royce shared his calculations with parikh singer knew during date that petitioners would realize millions of dollars of ordinary_income and capital_gain on the lasalle sale over the next five months he devoted a substantial portion of his time to determining the tax implications of the sale including the amount of ordinary_income and capital_gain to be generated from the sale before the qhmc transactions closed singer and royce dis- cussed the anticipated amount of capital_gain on the lasalle sale b tube group sale the tube group sale involved the sale of both stock and assets the first closing occurred on date peti- tioners reported on their form 10-k that the tube group sale was completed for approximately dollar_figure million and they reported a dollar_figure capital_gain and dollar_figure of ordinary_income from the tube group sale on their federal_income_tax return for tye return contrary to other testimony royce testified that quanex did not consider the tax con- sequences during the negotiations because the buyer and quanex had agreed to the sec_338 election that the tax consequences of the lasalle sale were not important to quanex before the date closing and that the tax consequences were irrelevant for purposes of ne- gotiating lasalle’s sale price we do not find royce’s testimony on this matter to be credible and we decline to rely upon it singer testified that he knew by date that quanex had an economic gain on the sale but that he did not know the exact amount of the capital_gain on the sale until approxi- mately a week or two before he finalized petitioners’ return we do not find this testimony to be credible and we decline to rely upon it for june through date d t billed quanex dollar_figure for hours of consultations regarding the sale of lasalle by singer and other d t professionals verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner ix engaging d t to structure qhmc transactions over several months at a time when d t and quanex were already aware of petitioners’ expected multimillion- dollar sales d t and quanex discussed the possibility of quanex’s engaging in a series of transactions similar to those in the ddcl and the revenue_ruling during some of these discussions d t gave presentations either through singer alone or through singer and one of his houston-based tax partners mark schneider singer asked schneider during to help him structure a contingent_liability transaction for quanex and they discussed the potential tax implications of the transaction when singer initially discussed the ddcl and the revenue_ruling with quanex he informed quanex about potential issues with sec_1 income_tax regs and similar loss limitation rules that applied to consolidated groups singer advised quanex that its liability management company qhmc if deconsolidated from peti- tioners’ affiliated_group could be reconsolidated with the group if puts_and_calls were exercised in relation to the com- pany’s stock singer advised quanex that it needed a busi- ness purpose for the qhmc transactions on the basis of the discussions between d t and quanex rose believed that d t’s structuring of a joint_venture to manage petitioners’ liabilities could result in a capital_tax loss that petitioners could use to shelter the anticipated unrelated gains singer advised quanex from the outset however that he did not know whether d t could actually structure such a joint_venture nevertheless at some time on or before date rose asked d t for an engage- ment letter concerning the structuring of a series of trans- actions between quanex some of quanex’s affiliates and a third-party liability management consulting firm what became the qhmc transactions singer wanted the engage- ment letter so that he could be certain that d t would be paid for its time whether or not the transactions were com- pleted as discussed infra quanex characterized qhmc formerly know as quanex wire inc qw a wholly owned inactive_subsidiary of quanex as its liability management company to effect the qhmc transactions rose directed royce and parikh to help complete the qhmc transactions parikh however did not make decisions about the details of the transaction’s structure verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports quanex and d t entered into an agreement that was set out in an engagement letter dated date engage- ment letter the engagement letter was signed by singer on d t’s behalf and it was executed by rose on quanex’s behalf on date through the engagement letter which was prepared by or under the direction of singer quanex asked d t to provide quanex with- assistance in considering the federal_income_tax consequences associated with a series of prospective transactions between quanex corporation and several of its affiliates an independent third party management con- sulting firm specializing in either employee_benefits and medical insurance matters or in environmental matters as well as with a form of the prospective transaction that additionally or alternatively may con- template an independent third_party_investor the engagement letter notes that the form and content of this prospective transaction is sic somewhat fluid at present and that d t would participate in meetings and discussions related to the structuring of the transaction singer informed rose that the transaction contemplated by the engagement letter was a recent development and singer did not represent that he had experience with the type of transaction described the engagement letter stated that d t’s professional fees would be calculated on the basis of its standard hourly charges but if the transaction were com- pleted the fees would be approximately dollar_figure plus an estimated additional dollar_figure for out-of-pocket expenses d t and quanex contemplated under the engagement letter that d t’s assistance and advice would culminate in the delivery to quanex of a tax opinion letter limited solely to the specific federal_income_tax consequences to quanex and that the opinion letter would be based upon all the facts of the transactions and representations made to d t in a letter of representation provided by quanex the engagement letter stated that d t could not confirm the conclusions it reached until it signed its opinion letter although it might informally indicate prior to that point whether or not d t anticipate d that a posi- tion taken by quanex should be sustained on its merits if challenged by the irs and conditioned d t’s agreement to although rose had previously rejected singer’s suggestion to use a liability management company to control quanex’s environmental liabilities singer referenced those liabilities in case rose changed his mind verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner provide a tax opinion on d t’s ability to satisfy ourselves that all of our professional standards for the conduct of this work and the issuance of our opinion have been met d t required as a condition of the engagement that quanex agree in the engagement letter that d t’s liability for any dam- ages arising out of the services that d t provided in the engagement be limited to the fees paid to d t for its services giving rise to the liability d t required as a condition of the engagement that quanex agree in the engagement letter that it would indemnify d t from any liability cost or expense including attorney’s fees and expenses stemming from the engagement absent d t’s bad faith or willful misconduct when singer signed the engagement letter he contemplated that d t would provide quanex with a tax opinion letter if a transaction were completed and quanex wanted such a letter d t assisted quanex with the qhmc transactions and the process of developing the transactions including the discus- sions before the engagement letter extended from approxi- mately february through date petitioners con- ducted no independent investigation of the tax consequences of the qhmc transactions x developing qhmc transactions a quanex’s first proposal to cs on several occasions in rose met with quanex’s management group and singer to form an initial proposal to tender to cs as to its participation in the qhmc transactions by letter dated date peery contacted chapman to determine cs’ interest in the proposal for the somewhat unique arrangement we are seeking to manage our cor- poration’s non-union medical_expenses including both hmo and indemnity plan coverage for active employees and retirees rose and peery drafted this letter together and they showed the letter to singer before peery sent it the july letter described quanex’s proposal as an opportunity for an employee_benefits firm to enter into a partnering arrangement with quanex for a term of approxi- mately to years to assume responsibility for and management of ongoing health care costs the letter stated that the management responsibilities would include meeting verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports the insured health care needs of certain nonunion quanex employees at care levels comparable to those already in place but with more efficient service delivery to quanex’s employees and an ultimate result of reduced costs to quanex the letter explained that the management firm would acquire a class of stock in a medical management subsidiary of quanex the subsidiary would hold a to 15-year promis- sory note issued by a quanex entity and the subsidiary would use the interest and principal payments on that note to reimburse the insured health care costs of the covered nonunion quanex employees the july letter further explained that although cs would be paid in part for contract services on a periodic basis quanex was seeking an arrangement where cs’ performance premium for economic savings under the con- tract would be partially realized by efficiencies and cost savings according to the letter quanex anticipated that these savings would lead to an accretion in the value of a designated class of the subsidiary’s stock and that the pre- mium for performance would be shared through equity holdings in the subsidiary the letter stated that quanex designed this arrangement because the senior management of quanex is committed to delivering above market returns to our equity shareholders and as such has increasingly focused on reconfiguring certain central business relation- ships into a shared ownership or joint venturing mode because quanex was a good customer for cs and cs wanted to retain its relationship with quanex in any way it could cs agreed to meet with quanex to discuss the pro- posal cs and quanex met during the summer of and quanex informed cs that quanex wanted to create a medical management business unit that would focus on self-insured indemnified contracts as of then rose had not considered using a consulting agreement rather than a separate corporate structure to provide incentives to reduce the health care costs chapman also attended a meeting where singer made a presentation about the proposed transactions the record is not clear regarding whether this presentation occurred during this initial meeting verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner b d t’s first outline of proposed joint_venture trans- actions sometime on or before date but at a time when quanex knew it would have substantial gains from the lasalle and tube group sales quanex requested that d t prepare an outline of the first draft of the proposed qhmc transactions singer and schneider prepared the outline schneider reviewed the outline before it left d t and by letter dated date july outline he sent the out- line to parikh rose and peery the july outline stated that quanex wished to broaden the scope of cs’ hmo evaluation services to include review of quanex’s indemnity medical plan and other medical cost and quality matters the outline reiterated that cs’ compensa- tion with regard to the additional scope of services would be paid pursuant to a consulting agreement that provided for either hourly or performance-based compensation and for additional long term incentive equity the outline proposed that quanex or qhmc have the option of purchasing the incentive equity after five years for cash cs have the option of selling the same to quanex or qhmc after seven years for cash and the purchase or sales_price be the greater of dollar_figure or a formula value based in part on qhmc’s expectations for its medical claim expenses the capital_loss deduction generated through the qhmc transactions would be approximately equal to the amount of the mpbs that were transferred in those transactions and the amount of the mpbs quanex would transfer in the qhmc transactions would be based on the amount of the capital_gains quanex wanted to offset under the proposal set forth in the outline all actuarial calculations for the qhmc trans- actions including calculations of the present values of the mpbs to be transferred would be done by the actuarial firm of watson wyatt co ww or another quanex designee ww was quanex’s then-current consultant on pension plans and retiree health care plans sometime before date royce asked ww to compute the present_value of although peery was included on some of the correspondence relating to the structuring of the transaction peery did not have any discussions with d t about the structure of qhmc peery also did not participate in any decisions or make any recommendations with respect to how qhmc would be structured verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports quanex’s future health care benefits for active and retired quanex employees royce did so because he wanted quanex to know the amount of its outstanding mpbs as it analyzed the structure of the proposed transactions c ww in general as part of ww’s consulting services provided to quanex ww prepared quanex’s report fasb report required by financial_accounting standards board statement no fasb the fasb report includes a calculation of a liability for the balance_sheet and an annual expense for the income statement as to an organization’s retiree health care plans and other retiree welfare plans an fasb liability is a liability for financial statement purposes the mpb obligation ie the future health care costs for active employees of quanex is not an fasb liability fasb fasb sets forth standards for determining the present_value of an employer’s future retiree health care payments owed to currently retired individuals and current employees who will retire in the future and ratably accruing that present_value on the employer’s financial statement over each employee’s career in an effort to match the benefits paid to employees to their service as they earn the benefits fasb requires the making of certain actuarial assumptions on matters such as the average cost of health care per person the projection of increases in future average costs and a dis- counting of projected future costs to calculate present_value an assumption relating to increases in health care costs into the future is referred to as health care cost inflation or a health care cost trend other assumptions relate to employee demographics including mortality job turnover retirement age and the likelihood of electing coverage under the employer’s plan upon retirement different types of trends exist for short-term and long-term calculations for purposes of fasb the timeframe for as discussed infra the transferred mpb obligations had not been incurred by quanex as of date and when those obligations were assumed by qhmc they were not re- ported as a liability on quanex’s financial statements verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner short-term calculations is typically from to years com- monly for a valuation under fasb after a trend rate is determined for the first year of the calculation initial trend rate the initial trend rate gradually changes over the years to an ultimate health care inflation rate ultimate trend rate from the initial year of the calculation until the ulti- mate trend starts the ultimate trend rate can be adjusted and is generally not the same number for all to years the initial trend rate may be either greater or less than the ultimate trend rate ww’s first present_value calculation of quanex’s health care benefits ww had the information to perform the present_value cal- culations requested on or before date because it had prepared quanex’s fasb report for tye by letter dated date michael ringuette a ww actuary sent royce in his capacity as quanex’s tax man- ager the requested calculations for fasb june cal- culations the letter stated that the calculations applied only to people employed by or retired from quanex as of date and that ww did not include any addi- tional amounts for employees that might be hired later the letter was the first written product ww gave royce as a result of the assignment to compute the present_value of the future_benefits and quanex knew ww’s calculations were estimates rose decided which groups of employees were included in ww’s calculations and the length of the term ww’s projections covered rose also ratified ww’s decisions about what assumptions were included in the calculations ww’s june calculations were entitled present_value of active health care benefits provided to employees hired as of the calculations relied on data from quanex’s salaried employees at its corporate gst heat treating later ww also prepared quanex’s fasb report for tye for the purpose of the fasb reports ww measured the present_value of the annual retiree health care expense as of the first day of the fiscal_year eg for quanex’s tye report the expense was meas- ured as of date in addition usually in the november right after the close of the fiscal_year ww made a subsequent measurement as of october of the just-closed fiscal_year to determine the liabilities to be disclosed on quanex’s yearend financial statements eg for quanex’s tye report the subsequent expense was most likely measured in date during date ww knew the assumptions for tye that it would make as to the discount and inflation rates because it and quanex discussed those assumptions during that month verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports macsteel ms -michigan ms-arkansas ms-general office mst and tube group office locations and from quanex’s hourly employees at its gst ms-michigan ms-arkansas and mst locations the calculations were broken down by the estimated present_value of active health care benefits and of retiree health care benefits for active employees on the one hand and for retired employees on the other hand ww provided the following estimated present values of the active health care benefits location salaried employees corporate gst heat treating ms-michigan ms-arkansas ms-general office mst tube group office total hourly employees gst ms-michigan ms-arkansas mst total current employees estimated p v of active health care benefit sec_35 dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number the june calculations relied on the following assump- tions aging initial trend rate ultimate trend rate average cost per employee age interest rate dollar_figure the accompanying letter stated that the interest rate and trend rate assumptions for the active employee and retiree health care were the same as those used for ww’s date fasb valuation published date ms was a division of quanex verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner d d t’s revisions to proposed transaction august revisions quanex and d t revised the terms of the qhmc trans- actions according to information that royce gave d t on how the qhmc transactions could be structured upon quanex’s request by letter dated date d t through singer and schneider provided quanex with revisions to the july outline august outline singer and schneider prepared the letter together and singer signed the letter and reviewed it before it left d t the revisions included an outline of the proposed capitalization and subsequent sale of qhmc and quanex steel inc qs another wholly owned quanex sub- sidiary which the letter characterized as part of the overall plan to expand the scope of services of consultants the august outline combined the proposed qhmc trans- actions into five steps step provided for the reconfigura- tion of an inactive quanex subsidiary which eventually was qw through certain substeps that included among others renaming the subsidiary qhmc amending qhmc’s arti- cles of incorporation to provide for three classes of stock to wit class a voting common_stock class a stock class b voting preferred_stock class b stock which the letter termed incentive equity and class c voting preferred_stock class c stock providing for voting rights measured in terms of ability to elect directors and including cs principals or employees on qhmc’s board_of directors qhmc’s board and as officers providing for dividends on the class a stock as declared and dividends of payable quarterly and cumulative for the class b and class c stocks allowing for the transfer of stock only with the consent of all shareholders providing that the class a stock be subject_to assessment for capital calls and that the capital call assessment for the class b and class c stocks be limited to an assumed dollar_figure per share investment price providing quanex or qhmc with call rights after five years and cs with put rights after seven years and providing for a liquida- tion value of the class b and class c stocks at an amount equal to the greater of dollar_figure or a formula value that was based on cs’ success in achieving certain performance goals verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports set by quanex and on the difference between the value of qhmc’s projected and actual mpb expenses step of the august outline addressed the determina- tion of medical liability and contribution of note and stated that the present_value of quanex’s and piper’s medical liabilities had to be determined the purpose of this step was to determine which groups of employees would have their contingent medical liabilities contributed to qhmc under this step quanex would contribute dollar_figure million and dollar_figure worth of contingent liabilities to qs and piper would contribute dollar_figure million and dollar_figure million of contingent liabilities to qs as a footnote to quanex’s proposed contribu- tions to qs footnote the outline stated that for purposes of the document we have assumed that dollar_figure million pertains to lasalle and dollar_figure million to mst and possibly gst this footnote referred to the anticipated gains on the sales of those assets step provided for cs’ purchase of all of the class b stock for dollar_figure step provided for cs to contribute dollar_figure to qhmc in exchange for class c stock and for qs to contribute the cash and liabilities it received from quanex to qhmc in exchange for class c stock with a net fair_market_value of dollar_figure step provided for qs to sell some or all of its class c stock for the same price per share that cs paid for its class c stock royce gave d t some comments on the august outline and those comments were read by singer schneider and walt mooney mooney was a recently hired senior tax man- ager in the d t tax department in houston and he was assigned to the quanex engagement to work under singer assisting him with tasks related to the qhmc transactions but without any authority to make material decisions about the structure of the transactions mooney in consultation with singer or schneider prepared a memorandum mooney memorandum with respect to royce’s comments and d t forwarded a copy of the mooney memorandum to royce on date the mooney memorandum stated that the in addition to providing quanex with requested revisions in the august outline d t pro- vided quanex with a chart summarizing the updated steps of the transaction according to the chart quanex would contribute dollar_figure million and dollar_figure of mpbs to qs and piper would contribute dollar_figure million and dollar_figure of mpbs to qs the chart made no mention of any cash or mpb contributions from lasalle mst or gst verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner august outline was incorrect in that qs was to contribute a note to qhmc along with the liabilities rather than cash the mooney memorandum stated in response to one of royce’s comments why do we need quanex steel that qs creates tax basis in the note the mooney memorandum did not state that the footnote in the august outline was incorrect or otherwise address the footnote the mooney memorandum also gave no indication that royce or anyone else had commented on the footnote in a letter dated date d t provided quanex through parikh perry rose and royce with revisions that quanex requested with respect to the august outline the august letter proposed the same general structure for the qhmc transactions as the august outline but revised step to propose that qs contribute a dollar_figure million note to qhmc rather than cash along with dollar_figure of contingent liabil- ities the august letter retained the proposal that quanex contribute dollar_figure million and dollar_figure of contingent liabil- ities to qs and included a footnote stating that d t assumed that dollar_figure million pertained to lasalle and dollar_figure million to mst and gst singer reviewed and signed the august letter date revisions and cashflow analysis by a fax transmission dated date august fax singer sent rose a letter with new versions of the pro- posed transactions that were designed to overcome what singer believed was a potential issue with sec_1 g income_tax regs the august fax stated that singer and schneider had further refined the transactions as quanex had requested and included details with respect to the class c stock the primary changes to the transactions as described in the august fax were the deletion of a provision requiring piper to contribute cash and liabilities to qs and the addi- tion of a provision stating that in no event would the formula value result in the aggregate value of the class b and class c stocks’ equaling or exceeding of the total value of all classes of stock the august fax retained the same five general steps as the previous outlines of the proposed trans- actions in addition the august fax retained the proposed at trial singer could not or would not explain what this response meant verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports quanex contribution to qs and the accompanying footnote regarding lasalle mst and gst by a second fax dated date second august fax d t provided quanex with two documents to assist quanex in its presentations to and negotiations with cs one document was a checklist entitled qhmc quanex trans- action task checklist for chapman checklist the checklist retained most of the provisions discussed in the august fax but eliminated those that did not directly address cs’ potential role in the transactions the second document was a discounted cashflow analysis august cashflow analysis that d t used to value all of the proposed classes of qhmc stock as of date the august cashflow analysis assumed among other things that qhmc would hold a dollar_figure million note receivable with a 15-year term and that a dollar_figure payment comprising both interest and principal would be made on the note each year the august cashflow analysis projected quanex’s cash_flow from operating and investing activities over a 15-year period the analysis projected that employees would be covered by qhmc in each year that interest_income from the note receivable would decrease steadily and that the pro- jected medical costs for the covered employees would increase steadily the august cashflow analysis projected that the cash flows from financing activities excluding dividends would consist of annual principal payments on the note in amounts that increased from dollar_figure in year to dollar_figure in year for total principal payments of dollar_figure million over the 15-year period and that positive cashflow would be available to the equity holders for only the first years the analysis projected increasing net operating losses nols for year sec_2 through the relevant specifics of the august projections included the following amounts in thousands year interest_income medical costs total cashflow from operating and investing dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure principal repaid dollar_figure big_number big_number big_number cashflow available to equity holders cumulative cashflow dollar_figure big_number dollar_figure big_number big_number big_number nol dollar_figure big_number we note some computational errors in the projections these errors are not material to our analysis verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner year interest_income medical costs total cashflow from operating and investing big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number principal repaid big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number cashflow available to equity holders cumulative cashflow big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number nol big_number big_number big_number -0- -0- -0- -0- -0- -0- -0- -0- total big_number big_number big_number big_number big_number no d t total no d t total date revisions by letter dated date august letter singer sent parikh and royce some documents to assist them in their presentation of the qhmc transactions to cs these documents included among other things a schematic dia- gram of the capitalization of qhmc and other transfers related thereto two examples of cs’ potential return on investment another task checklist for cs which was nearly identical to the previous cs task checklist and a proposed letter of intent to be executed by quanex and cs the dia- gram proposed the following transactions related to qhmc’s capitalization quanex transfers dollar_figure to qhmc in exchange for class a stock quanex transfers dollar_figure to qhmc in exchange for class b stock quanex transfers class b stock to cs in exchange for dollar_figure cs transfers dollar_figure to qhmc in exchange for class c stock qs trans- fers dollar_figure million and dollar_figure worth of mpbs to qhmc in exchange for class c stock and piper transfers a dollar_figure mil- lion affiliated note to qhmc in exchange for dollar_figure million the dollar_figure assigned to the mpbs was the present_value ulti- mately assigned to the mpbs that were transferred as a part of the qhmc transactions e quanex’s negotiations with cs by letter dated date singer provided royce with a set of documents for ww and a set of documents for cs quanex had asked d t to prepare those documents for quanex to gauge cs’ and ww’s interests in becoming med- verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports ical consultants with qhmc d t prepared the documents with input from quanex and singer considered the docu- ments to be part of an effort to present cs with key points of the transaction the documents contained a powerpoint presentation of key deal terms september presentation a task checklist for the investing medical consultant and the same capitalization diagram that d t provided to quanex in the august letter according to the september presentation cs would pro- vide health management consulting services including vendor management for both hmo and indemnity plans con- tinue its hmo consulting agreements receive service con- tracts for specific additional projects and purchase qhmc stock for an equity stake in qhmc the terms did not differ significantly from those discussed above with respect to the august outline and its subsequent revisions according to the september presentation the purpose of the qhmc transactions was to reduce quanex’s overall medical costs without compromising quality of care provided to employees the september presentation contained no reference to the tax aspects of the qhmc transactions or to the role that tax aspects played in structuring the transactions the september presentation also included a summary of return-on-investment scenarios which assumed annual savings in medical costs of on the one hand and on the other hand the example scenarios projected the fol- lowing net returns for a five-year investment and for a seven- year investment net return annual savings of annual savings of length of investment years year sec_5 years years if personnel remain constant if personnel increase per annum for the first years dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number sometime during ringuette and clay cprek a ww retirement consultant attended a meeting in ww’s southfield mich office where quanex through parikh royce and possibly rose gave ww the opportunity to invest in what became qhmc quanex informed ringuette and cprek that the tax aspects of the qhmc transactions were proprietary and declined to ex- plain the details of the tax aspects to ww ww did not invest in qhmc we do not discuss the ww documents separately because they do not differ significantly from the cs documents and ww did not invest in the transactions verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner net return annual savings of annual savings of length of investment years year sec_5 years years if personnel decrease per annum for the first years big_number big_number big_number big_number sometime on or before date peery again contacted cs about the potential transactions and to inquire into whether cs would be interested in participating in them on date chapman and howard met with quanex to discuss the proposal quanex proposed all aspects of the structure of the transactions to cs including that quanex’s mpb obligations be put in a separate corpora- tion and the substance of quanex’s presentation at the sep- tember meeting was the same as at the september presentation quanex provided cs with the return on invest- ment example scenarios but quanex did not give chapman any support for the computations when cs and quanex rep- resentatives discussed quanex’s participation in the qhmc transactions cs was not represented by counsel cs was not involved in structuring the relevant corporate entities or transfers cs did not determine the qhmc stock’s issue_price and cs did not select the liabilities that were ultimately transferred to qhmc chapman prepared a memorandum for cs’ board_of direc- tors and officers dated date memo in the memo chapman informed cs’ board_of the terms of the pro- posal and stated that under the proposal cs and quanex would enter into a joint_venture that would be responsible for the cost of quanex’s benefits program chapman also informed cs’ board that for a dollar_figure investment in qhmc stock quanex would guarantee the stock cs would earn a guaranteed annual dividend of and when quanex re- acquires the stock it will be based on its actual value but no less than dollar_figure per share chapman explained that the stock value would be calculated on the basis of actual savings as compared that ww developed chapman understood that the only risk cs faced from participating in the qhmc transactions was quanex’s credit risk and that cs by accepting the proposal could potentially expand its business relations with quanex to actuarial formulas verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports the proposed in describing transactions chapman explained that the number of quanex employees that cs served would increase significantly because cs would have responsibility with respect to approximately salaried nonunion employees whose health benefits were included in the qhmc transactions in addition to all other employees at quanex facilities not included in the qhmc transactions chapman also explained that quanex had big_number employees at that time but planned to sell two divisions with a com- bined total of employees which in turn chapman explained meant that cs would lose the commission income it was earning on those employees chapman stated in the memo that if cs took part in the joint_venture it would have global responsibility for big_number employees with the salaried nonunion employees being covered by the proposed health care arrangement and the remaining big_number by cs’ standard commission schedule chapman explained that cs would earn an estimated dollar_figure in consulting fees for servicing the qhmc population as well as cs’ standard earnings formula on the nonunion employees whose mpbs would be transferred to qhmc by letter dated date parikh informed chapman that quanex was pleased with chapman’s interest in the proposal that quanex believed a proven employee_benefits firm can offer an expertise in the management of ongoing health costs and that establishing a health management company and allowing your employee_benefits firm an opportunity to participate in its ownership can prove to be beneficial to all parties parikh also stated that quanex was still in the process of refining the pool of mpbs that would be transferred to qhmc parikh included a draft set of working documents with the september letter and he requested that chapman provide quanex with his comments to the documents by friday date parikh emphasized in the letter that quanex was on a tight time schedule for completing the transactions as cs already knew parikh wanted the trans- actions completed by date because he knew that quanex anticipated a gain from the lasalle sale and that the cs’ hmo arrangement with quanex would therefore not change because it had always been on a commission basis and remained on a commission basis verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner qhmc transactions would result in an artificial capital_loss that could offset the gain f ww’s present_value calculation revisions royce was ringuette’s main contact for most aspects of ringuette’s assignments related to present_value calcula- tions before date but after receiving the june calculations royce directed ww to revise the june calculations without taking into account the tube group locations that quanex intended to sell royce gave ww the quanex companies to use in the calculations in addition quanex gave ww the actual claims activity for the given locations ww had further discussions with quanex relating to present_value calculations and ww gathered more specifics on the claims experience for the quanex locations and per- formed additional present_value calculations on date ringuette sent cprek and maureen cotter a ww health care consultant an email describing a conversation with royce on date ringuette stated that royce wanted ww to value all quanex salaried groups except for the tube group and the ms-arkansas nonunion hourly group and that this calculation will be used to deter- mine the amount of the promissory note to be given to the medical management subsidiary by letter dated date that ringuette prepared and signed ww provided royce with the revised calculations of the present_value of lifetime health care benefits for cer- tain groups of active quanex employees ringuette stated in the cover letter that the calculations addressed quanex’s cor- porate ms-michigan salaried ms-arkansas salaried ms- arkansas nonunion hourly ms-general office heat treating and nitro steel employees no retirees were included in the analysis as ringuette and royce had dis- cussed ww based its calculations on only those employees employed by quanex as of date and did not include any amounts for future quanex hires ww determined the number of active employees and their average age using date employee census data provided for the fasb valuation performed as of that date and ww assumed the number and average age of verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports employees in each division from date to date would not change ww also projected the assumed number of employees remaining in future years and their average age using assumptions used for the date fasb valuation and ww assumed the average cost of health care would increase in future years in accord- ance with the following assumptions increase in cost for each year increase in average age and inflation in decreasing linearly over time to in and remaining at that level thereafter same as fasb statement no assumption the aging assumption was chosen on the basis of data ww had collected on health care costs for many different health care plans and was used in part because ww wanted to reflect that some of the groups had a higher average age than others and might have cor- responding higher health care costs ringuette used the initial trend to project the increase in the average health care costs per person from date through date to date through date ww also assumed an average health care cost per employee of dollar_figure age which represented the estimated health care cost per employee included in the present_value calculation for tye adjusted to assume an average age of and a interest rate to discount future cashflows to date ww included with the october letter a chart entitled development of average health care cost per active employee which showed how ww arrived at its dollar_figure assumption ww’s date present_value of active health care benefits provided to employees hired as of calculations were as follows no of em- ployees today location corporate heat treating ms-michigan ms-arkansas ms-general office avg at- tained age estimated present_value retiree health care benefits active em- ployees retired employees grand total active health care benefits dollar_figure big_number big_number big_number big_number -0- -0- -0- -0- -0- -0- -0- -0- dollar_figure big_number big_number big_number big_number avg retire- ment age we note that the average attained age is actually the discrepancy does not affect our analysis verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner no of em- ployees today location nitro steel total avg retire- ment age active health care benefits estimated present_value retiree health care benefits active em- ployees retired employees grand total avg at- tained age big_number big_number -0- -0- big_number big_number at various times from approximately a week or two after receiving the october report through early royce asked ww to change its present_value calculations to for example include the ms-arkansas nonunion hourly information in the present_value calculation change the lifetime until retirement projection to a 15-year projection for estimated present_value and exclude the heat treating and nitro steel divisions in the groups of employees g patrick wannell background patrick wannell is a chartered engineer and an institution of metallurgists fellow he received his formal education and professional training in england and he worked for approxi- mately years primarily in technical positions for a large integrated steel company in england he later joined lasalle in the summer of and was given a range of manage- ment responsibilities he became lasalle’s vice president and general manager in date and he worked in that capacity until he retired in date after lasalle was sold in date wannell consulted for lasalle’s new owners for approximately one year to help them understand lasalle’s operations and he performed one other consulting project for quanex primarily reviewing documents related to the sale for accuracy neither consulting project dealt with medical_expenses wannell and health care costs at lasalle while working for lasalle wannell believed that the busi- ness was clearly struggling because it was breaking even financially he reviewed the business and concluded that lasalle’s health care costs were high in relation to those of other quanex divisions and were rising annually by approxi- mately he formed a two-step approach to reduce lasalle’s health care costs first he renegotiated the health verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports care contract for lasalle’s hourly employees because it did not require an employee payment second he developed a wellness program that looked at the causes of employees’ ill- nesses rather than the employees’ symptoms the wellness program addressed issues such as weight diet exercise stress and smoking through among other things annual physicals exercise facilities and subsidized health club mem- berships when wannell retired lasalle had approximately employees and lasalle’s health care costs were declining by approximately per year quanex’s offer to wannell rose had known wannell since and was familiar with his efforts to control health care costs at lasalle by letter dated date rose asked wannell to join qhmc’s board as a director the letter stated we are establishing a company to manage our health care benefits and selling a minority interest to a benefits management consulting firm we believe giving the consulting firm an equity_interest will be an extra incen- tive for them to come up with creative and innovative strategies in health care management since this is a new concept we will start small and try this out on corporate and macsteel salaried employees health benefits only further the letter stated quanex wanted wannell to join qhmc’s board because we need your knowledge and experience in the areas of labor relations negotiations employee management and morale this company will man- age the health care benefits of employees we want it to be efficient as pos- sible but also fair to the employees it will effect sic we need an outside director who will bring a balance to the discussion and consider all points of view not just those of qhmc or cs on or about date after the negotiations between quanex and cs were completed wannell spoke with rose by telephone during that call rose offered wannell the opportunity to invest dollar_figure in qhmc peery quanex’s vice president of human resources did not know that rose was inviting wannell to participate in qhmc and peery was not asked for his advice or recommendation on individuals who might be interested in participating wannell expressed concern that he would have to incur travel and hotel costs for qhmc board meetings but rose verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner assured wannell that the costs would be reimbursed meetings would be minimal and wannell could vote by fax rose also informed wannell that although the term of the investment would be years the parties could unwind the investment in either or years wannell made handwritten notes during the call that expressed in part his under- standing of the worst case scenarios for his offered invest- ment under the heading worst case wannell made three entries yr which reflected his understanding of the annual dividend he would receive no loss of dollar_figure which reflected his understanding that he would not lose his invest- ment and over yrs which reflected his under- standing that his investment would grow each year to the five-year point where quanex could wind things up wannell accepted rose’s date offer to invest in qhmc the same day the terms of wannell’s investment were set by quanex without any negotiations between quanex and wannell wannell viewed the dividend pay- ments as approximately equivalent to consultant fees for his time and the five-year total dollar_figure per share return on his dollar_figure per share investment as equivalent to what he was earning in his bank account wannell understood that qhmc’s credit risk was minimal because it was a subsidiary of quanex h d t’s revised cashflow model d t prepared revised cashflow calculations for quanex for the proposed transactions and gave them to royce in a docu- ment entitled cash_flow model as of october calculations the purpose of these calculations was to model the liabilities qhmc would need to satisfy the payments qhmc would be obligated to make and the income qhmc would need to pay the liabilities the calculations also were needed to set the reported fair_market_value of qhmc’s stock within the october calculations d t estimated the present_value for the medical costs associated with quanex’s corporate ms-arkansas ms-general office and nitro steel locations to total dollar_figure as determined as follows in contradiction to his notes wannell testified that he did not consider the risk to be zero that he would lose his dollar_figure investment we do not find this testimony to be credible and we decline to rely upon it if the class c shares were redeemed after five years for dollar_figure per share the holders of each share would receive dollar_figure more than the dollar_figure initially paid to purchase the share which averages to dollar_figure per year or of dollar_figure for each of the five years verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports location corporate ms-arkansas ms-arkansas ms-general office nitro steel division grand total of pv cashflows dollar_figure big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number total big_number big_number employees as of d t also projected that for all years of the investment other than the first year medical costs would exceed the interest_income from the dollar_figure million note receivable but taking into account the principal repayments cashflow would be avail- able to equity holders for the first seven years of the invest- ment and nols would accumulate in year sec_2 through of the investment d t also projected positive net present_value of the cashflows relying on these factors and others d t pro- jected that the total value of equity for all classes of qhmc stock would equal dollar_figure as determined as follows total pv of cashflows plus cash on hand less uncertainty of future medical costs adjustment dollar_figure big_number big_number equals total value of equity big_number within the october calculations d t also projected liq- uidation and net return values with respect to qhmc’s pre- ferred stock d t projected that if the five-year call option was exercised and a five-year cumulative savings of dollar_figure was assumed the liquidation value of the class b and class c stocks would be dollar_figure and the net return on investment for the underlying shareholders would be dollar_figure d t projected that if the seven-year put option was exercised and a seven-year cumulative savings of dollar_figure was assumed the liquidation value of the class b and class c stocks would be dollar_figure and the net return on investment for the underlying shareholders would be dollar_figure d t also made cumulative savings projections for through as follows in thousands verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure d e t n u o c s i d n u l a i t i n i s g n i v a s y l r a e y s b p m l a u t c a s b p m m u c y l r a e y e t a g e r g g a s g n i v a s verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports the projections assumed a variance factor and cov- ered plan participants per year d t also included in its october calculations a section entitled analysis of nol usage for through d t included this section to show quanex the amount of nols that qhmc would generate but that the quanex consolidated_group could not use if qhmc were deconsolidated the nol projections assumed a risk-free rate and a tax_rate and were as follows in thousands nol generated nol carryforward pv of annual nol tax_benefit cumulative pv of nol benefits as rounded at the end of year -0- -0- dollar_figure dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number big_number at a time not disclosed in the record royce reviewed the october calculations royce subsequently requested new calculations from both d t and ww royce testified at trial that the october cashflow model used the wrong groups of employees and assigned the wrong numbers of employees to those groups xi executing qhmc transactions a quanex’s october board meeting on october and quanex’s board held a regular meeting which addressed in part the qhmc transactions the meeting was attended by quanex’s board members and among others peery rose james davis and michael conlon davis was quanex’s executive vice president and chief operating officer coo from through date and quanex’s president and coo from date through date conlon was an attorney with ful- bright jaworski llp fulbright at the board meeting rose explained the venture which the meeting minutes described as a proposal to establish one of the company’s subsidiaries as the holder of all rights and obligations of the medical plan benefits for the company’s active salaried employees at its corporate offices in houston and within the verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner macsteel group and to enter into a relationship with a professional health plan advising firm cs to create incentives to reduce the overall health plan costs to the company rose provided materials to quanex’s board through which the participants of the meeting discussed the general nature of the proposed transactions and the various resolutions needed to implement them under the proposed resolutions quanex would effect the qhmc transactions through a series of steps each of which was part of a single_plan and all of which rose considered interrelated these steps were as follows designate qs and qw as restricted subsidiaries under the quanex dollar_figure revolving credit and term_loan agreement dated date as amended revolving credit agreement ratify the actions of quanex’s officers in amending the revolving credit agreement to provide for the designation of certain subsidiaries as restricted subsidiaries if quanex owned an interest in the subsidiary of as little as approve as qw’s sole shareholder qw’s plan of recapitalization which provided for authorization of stock in the form of the class a stock the class b stock and the class c stock approve and adopt qw’s amended and restated certifi- cate of incorporation by which qw changes its name to quanex health management company inc and changes its authorized capital as described in the plan of recapitaliza- tion approve and acknowledge that as a result of qw’s recapitalization the big_number shares of qw common_stock that quanex held would be converted to shares of class a stock and shares of class b stock make a dollar_figure capital_contribution to qw in anticipa- tion of qw’s recapitalization assign all of its rights duties and obligations relating to approximately dollar_figure of selected mpbs to qs in this context a restricted subsidiary is a quanex subsidiary that guarantees a debt of quanex and consolidates its funds with those of quanex in accordance with quanex’s revolving credit agreement royce believed that qhmc had to be a restricted subsidiary of quanex to par- ticipate in the transactions qhmc eventually on a date not disclosed in the record guaranteed the obligations of quanex pursuant to the revolving credit agreement verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports transfer dollar_figure million and assign its rights duties and obligations relating to all the selected mpbs in exchange for share of common_stock and the assumption of the duties and obligations under the mpbs enter into an assignment and assumption_of_liabilities agreement with qs under which rights related to mpbs would be assigned to qs and related duties and obligations would be assumed by qs enter into a consulting agreement with cs pursuant to which cs would agree to assist quanex in evaluating and implementing cost-saving strategies with respect to health care plans for the benefit of certain employees of quanex for an hourly fee and quanex would agree to sell to cs an equity_interest in qhmc with quanex having the right to purchase from cs the shares representing the equity_interest after five years and cs having the right to sell those shares to quanex or qhmc after seven years at a price calculated on the basis of a formula value but not less than dollar_figure per share sell it sec_130 shares of class b stock that it would hold as a result of the recapitalization of qhmc to cs for a dollar_figure cash payment enter into a stock purchase agreement between quanex and cs with respect to its proposed sale of the class b stock to cs upon its sale of the class b stock to cs enter into a shareholders agreement among qhmc cs and quanex pro- viding for restrictions on the disposition of qhmc stock and agree as the holder of the class a stock to provide qhmc with additional capital to pay for any forecasted cash short- falls as determined by qhmc’s board upon issuance of qhmc’s class c stock to qs and cs enter into a first amendment to shareholders agreement to reflect additional stock issuances and upon qs’ subsequent sale of the class c stock to another investor enter into an amended and restated share- holders agreement to reflect the additional investor also at the meeting rose explained the tax benefits of the transactions to quanex’s board informing the board that the transactions would generate a large artificial capital_loss on date quanex’s board unanimously approved rose knew that the loss was not an actual economic loss verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner all of the proposed resolutions as of that time quanex intended to sell the class c stock to wannell b date qw recapitalization before date qw was a delaware corporation that was an inactive wholly owned subsidiary of quanex qw had assets of dollar_figure in cash no liabilities and big_number outstanding shares of capital stock on date quanex wired dollar_figure into qw’s account at comerica bank in anticipation of qw’s recapitalization six days later on date quanex approved qw’s plan of recapitalization and qw was recapitalized under that plan of recapitalization qw was authorized to issue shares of capital stock of which shares were class a stock shares were class b stock and shares were class c stock all shares had a par_value of dollar_figure under the plan of recapitalization quanex as record holder was to receive share of class a stock and dollar_figure share of class b stock for each share of qw common_stock that quanex held before the recapitalization also on date qw’s board unanimously con- sented to the plan of recapitalization qw’s directors were rose peery and vernon oechsle oechsle was quanex’s president and chief_executive_officer ceo from through date quanex’s ceo from date through feb- ruary quanex’s vice president from march through date and quanex’s corporate initiatives executive from date through date amendment and restatement of qw’s certificate of incorporation a background also on date qw was renamed qhmc incident to the recapitalization and its certificate of incorpo- ration was amended and restated certificate to provide for the three classes of stock the certificate set forth right sec_32 we hereinafter refer to qw as qhmc with respect to events that occurred after the name change verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports on dividends liquidation preferences voting and the right to call or put shares b dividend rights under the certificate qhmc’s board generally could declare dividends on class a stock as it deemed appropriate as one exception a dividend could not be declared or paid on the class a stock during any period when qhmc failed to pay a dividend on the class b or class c stock for any preceding quarter the class b and class c shareholders were entitled to receive from qhmc’s surplus or net profits when and as declared by qhmc’s board cash dividends of dollar_figure per share per annum payable quarterly the cash dividends for the class b stock were cumulative and payable for the current_year and for all previous fiscal years during which any class b stock was outstanding and applicable quarters thereof the same was true for the class c stock when any class c stock was outstanding if qhmc’s available funds were insufficient to pay the dividends on the class b or class c stock then the class b and class c shareholders would share ratably in the amount available for payment in proportion to the full dividend payment to which they were otherwise enti- tled the class b and class c shareholders were not entitled to receive any dividends or share of profits whether payable in cash stock or property in excess of these dividends c preferences upon liquidation if quanex was liquidated class a shareholders were enti- tled after payment of all liabilities and subject_to the liq- uidation preferences of the class b and class c stocks to receive qhmc’s assets on the basis of the number of shares held the liquidation preferences of class b shareholders were as follows in the event of liquidation dissolution or winding up collectively liquida- tion of the company whether voluntary or involuntary the holders of the issued and outstanding class b voting preferred_stock shall be entitled to receive out of the assets of the company legally available for distribution to stockholders and before any distribution to the holders of the class a common_stock liquidation distributions in an amount equal to the greater of i dollar_figure for each share or ii the formula value for each share plus all accrued but unpaid dividends thereon to the date fixed for redemp- tion after payment of the full amount of the liquidating distributions to verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner which they are entitled the holders of shares of class b stock will have no right or claim to any of the remaining assets of the company class c shareholders had the same rights as those provided to class b shareholders the certificate defined the formula value formula value as the lesser_of a of i the sum of the savings or deficiency of the initial undiscounted medical plan benefits iumpb over the actual medical plan benefits ampb for each completed fiscal_year com- mencing with the fiscal_year ending date divided by ii the total number of outstanding shares of class b voting preferred_stock and class c voting preferred_stock on the applicable_date of the event of liq- uidation dissolution or winding up of the company or b of the net equity shown on the books_and_records of the company as of the calendar month immediately preceding that date as determined in accordance with generally_accepted_accounting_principles the certificate defined ampbs as the actual medical plan benefits paid_by qhmc to participants in medical_benefit plans that qhmc managed during the applicable fiscal_year and iumpbs as the medical plan benefits as computed for purposes of the net present_value of the expected cashflows of qhmc as of date determined in accordance with the cashflow model used by d t to value qhmc on date the certificate stated that the savings or deficiency of the iumpb over the ampb would be determined for each of qhmc’s fiscal years and computed as follows a the difference between a an amount which may be a positive or a negative number equal to i the iumpb divided by the number of the assumed covered plan participants reduced by ii the ampb for the applicable fiscal_year divided by the number of the actual covered plan participants for that year multiplied by b the number of actual covered plan participants for that year and b the amount of consulting fees paid_or_accrued by the company during the applicable fiscal_year the certificate also stated that the formula value would be zero if the formula value of the total number of shares of the class b and class c stock was less than zero or if the date of liquidation occurred before date the certifi- cate also stated that upon qhmc’s liquidation the class b and class c shareholders would share ratably in any dis- quanex would bear all medical costs in excess of these benchmark amounts ie the qhmc preferred shareholders would never bear these costs verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports tribution of assets in proportion to the full liquidating dis- tributions to which they would otherwise be entitled if qhmc’s available assets were insufficient to pay the liquida- tion distributions on all outstanding shares of class b and class c stock d voting rights under the certificate each share of qhmc stock entitled the holder to one vote in all proceedings in which action might be taken by the qhmc shareholders if any share of class b or class c stock was issued and outstanding class a shareholders had the right to elect six directors of the com- pany class b shareholders had the right to elect two direc- tors who would be designated class b directors and class c shareholders had the right to elect one director who would be designated a class c director class a shareholders had the right to elect all of qhmc’s directors if no class b or class c shares were issued and outstanding e call rights the certificate did not provide any redemption rights for class a stock the certificate did provide redemption rights for the class b and the class c stocks and these rights were the same for both classes at any time after date qhmc could redeem any or all shares of class b and class c stocks by paying cash equal to the greater of i dollar_figure per share or ii the formula value per share plus an amount equal to all distributions accrued and unpaid thereon to the date fixed for redemption for this purpose any reference in the formula value to the date of liquidation dissolution or winding up of the company would be replaced with a ref- erence to the notice date f put rights the certificate did not provide any put rights for class a shareholders the certificate did provide put rights for the class b and class c stocks and these rights were the same for both classes after date each holder of class b or class c stock could require qhmc to purchase from the holder all or any portion of the shares of class b stock or class c stock at a cash price equal to the greater of i verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner dollar_figure per share or ii the formula value per share plus an amount equal to all distributions accrued and unpaid thereon to the put date for this purpose any reference in the for- mula value to the date of liquidation dissolution or winding up of the company would be replaced with a reference to the put date quanex’s transfer of qw stock and cash to qhmc in exchange for class a and class b stocks and election of directors on date quanex transferred the dollar_figure that was previously wired into qw’s bank account and big_number shares of qw common_stock to qhmc in exchange for shares of class a stock and shares of class b stock also on date quanex as qhmc’s sole class a and class b shareholder elected oechsle peery rose parikh wannell and carolyn babb as qhmc’s class a directors and gary hellner and bewley as qhmc’s class b directors also on date hellner and bewley informed qhmc they were resigning effective the same day doing so through a one-page document that apparently had been typed for each of them simply to sign and to date the text of each document contained a single sentence which stated the undersigned hereby resigns as a class b director of quanex health management co inc a delaware corpora- tion such resignation to be effective as of the date set forth under my signature below quanex’s transfer of cash and mpb obligations to qs in exchange for qs stock qs was incorporated in as a wholly owned subsidiary of quanex and qs remained as such until date before date qs was an inactive corporation and had assets of dollar_figure in cash no liabilities and big_number shares of outstanding capital stock under qs’ certificate of incorpo- ration dated date qs was authorized to issue big_number shares of common_stock babb was quanex’s compensation and benefits manager from through date and she was quanex’s compensation and benefits director from date through the time of trial verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports as of date in exchange for share of qs cap- ital stock quanex transferred dollar_figure million to qs and assigned to qs certain obligations relating to certain mpbs under an exchange_agreement bearing the same date quanex and qs agreed to treat the exchange as one described in and qualifying for nonrecognition treatment under sec_351 parikh as quanex’s corporate controller and as qs’ vice president and treasurer signed the quanex- qs exchange_agreement on behalf of both parties the transferred mpbs were health care benefits provided under the plan and they represented the future medical costs of active quanex employees working in selected groups during the 15-year period beginning date and ending date an assignment and assumption_of_liabilities agreement executed between quanex and qs on date and signed by rose on behalf of both quanex and qs described the transferred obligations as relating to those mpb’s computed for purposes of the net present_value of the expected cashflows of assignee qs as of date determined in accordance with the cash_flow model which was used by deloitte touche llp to value the assignee qs on such date c date consulting agreement between quanex and cs quanex and cs entered into a consulting agreement dated date consulting agreement under the con- sulting agreement cs agreed to review the costs and bene- fits of the health care plans that quanex maintained and administered for the benefit of the active salaried employees from quanex’s corporate ms-general office and ms- michigan locations and both active salaried and nonunion hourly employees from ms-arkansas and to recommend among other things several potential cost saving strategies ‘strategies’ for the plans the implementation of which could result in substantial cost savings to quanex quanex and cs also agreed that it would be in their respec- tive best interests to provide cs a means of compensation approximately four years later on date qs’ board_of directors consisting solely of oechsle and terry m murphy ratified the actions that qs’ corporate officers took to execute the exchange_agreement and to issue the share of qs stock verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner that took into consideration the potential value added by cs’ services in the successful implementation of the cost saving strategies gave cs a voice in qhmc’s management and required cs to maintain a financial risk in qhmc under the consulting agreement quanex thus agreed to hire cs to assist quanex in evaluating and implementing the strategies including but not limited to reviewing analyzing and making recommendations regarding the strategies and other relevant cost-savings measures advising quanex regarding the operational organizational and governance aspects of the company serving on the board_of directors of the company negotiating with third-party administrators assisting in the request for proposal rfp process with potential outside vendors claims administration enrollment benefits coordination and any other services as requested from time to time by quanex during the term of this agreement pursuant to the consulting agreement cs was entitled to consulting fees in accordance with cs’ benefits consulting fee schedule but in no case more than dollar_figure per hour plus reasonable out-of-pocket costs actually incurred the con- sulting agreement also entitled cs to buy more than a limited equity_interest in qhmc from quanex qhmc’s sole shareholder as of the time of the consulting agreement sub- ject to cs’ entering into a shareholder agreement with quanex the consulting agreement further stated that in the event the put or call rights described in the certificate were exercised the price cs would be paid for the equity_interest would equal the greater of dollar_figure per share or the formula value although cs executed a consulting agreement with quanex no such agreement was executed between cs and qhmc between and before date howard did not receive requests from quanex for advice on the qhmc project see any ww reports for the qhmc proposal or review any assumptions with respect to the proposal cs’ transfer of cash to quanex in exchange for class b stock before date quanex offered cs the oppor- tunity to purchase shares of the class b stock from quanex for dollar_figure and shares of the class c stock cs was still responsible for negotiating quanex’s hmo contracts as of the time of trial verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports from qhmc for dollar_figure chapman did not consider the dollar_figure cost for the qhmc stock dollar_figure for class b stock plus dollar_figure for class c stock to be a material amount of money for cs on date cs purchased shares of class b stock from quanex for dollar_figure and quanex and cs signed a stock purchase agreement of the same date that agree- ment described the class b stock the same way the class b rights were described in the certificate and included a copy of the certificate as an attachment thereto quanex qhmc and cs also entered into a shareholders’ agreement dated date october share- holders’ agreement parikh executed the october share- holders’ agreement as quanex’s controller and as qhmc’s vice president and treasurer john micale who as of the time of trial had been a cs employee for approximately five years signed the agreement as cs’ president and coo under the october shareholders’ agreement quanex and cs agreed that they would not transfer their qhmc stock or permit it to be transferred without the express written consent of all qhmc shareholders quanex also agreed that as the holder of qhmc’s class a stock it was subject_to assessment for capital calls as determined by qhmc’s board and it acknowledged that the board shall assess the holders of shares of class a common_stock in the event that the board determines that qhmc will have a forecasted cash shortfall for any calendar_quarter the october shareholders’ agreement defined a forecasted cash short- fall as the excess if any of forecasted cash expenditures including a reasonable reserve for future expenditures and dividends on the class b voting preferred_stock and class c voting preferred_stock as determined by the board over forecasted cash receipts determined with respect to any cal- endar quarter no such provision was made with respect to class b or class c shareholders the date qhmc stock purchase was the first time cs acquired an equity_interest in a client chapman believed that cs’ participation in the qhmc transaction sec_37 because of singer’s concerns regarding deconsolidation singer structured the qhmc trans- actions so that quanex’s interest in qhmc and quanex’s voting power with respect to qhmc would be less than accordingly on date the date cs purchased the class b stock from quanex qhmc ceased to be a member of petitioners’ affiliated_group for federal_income_tax purposes verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner would both continue and expand cs’ consulting relationship with quanex and give cs the potential to earn fee-based rev- enue class b directors on date cs through micale elected chapman and micale as qhmc’s class b directors d date cs’ transfer of cash to qhmc in exchange for class c stock as of date a saturday cs contributed dollar_figure to qhmc in exchange for shares of class c stock cs was not involved in setting the price of the class c stock or the class b stock although cs purchased both class b and class c stocks it made no difference to cs which class of preferred_stock it acquired qs’ transfer of cash and mpbs to qhmc in exchange for class c stock also as of date qs contributed dollar_figure million to qhmc and by an assignment and assumption_of_liabilities agreement dated date qs-qhmc assignment and assumption_agreement qs assigned to qhmc the mpbs quanex had assigned to qs by agreement dated date parikh as vice president and treasurer of each entity signed the qs-qhmc assignment and assumption_agreement on behalf of both qs and qhmc an date exchange_agreement executed between qhmc and qs described the transferred mpbs as certain medical plan benefits mpb’s being those mpb’s computed for purposes of the net present_value of the expected cash flows of qhmc as of date determined in accordance with the cash_flow model which was used by d t to value qhmc on such date quanex had not deducted the medical costs represented by the mpbs trans- ferred to qhmc if quanex had retained the mpbs the mpbs would have been an expense of quanex’s trade_or_business and if quanex had paid the mpbs as they were incurred verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports quanex could have deducted the payments as ordinary and necessary business_expenses in return for the cash and mpbs assumption qs received from qhmc shares of class c stock upon becoming a qhmc shareholder qs signed a first amendment to share- holders’ agreement amended shareholders’ agreement dated date through which qs agreed to become a party to the october shareholders’ agreement qhmc and qs also agreed to treat this exchange as one qualifying for nonrecognition treatment under sec_351 the amended shareholders agreement was signed by rose on behalf of qs quanex and qhmc as vice president of each entity and by micale as the president and coo of cs mpb selection the selected employee groups covered by the mpbs that following active quanex qhmc transferred were employees located at petitioners’ facilities the location houston arkansas arkansas michigan michigan total group corporate ms-salaried ms-nonunion hourly ms-general office ms-salaried no of employee sec_1 this column lists the number of active employees working in the identified groups as of date the actual num- ber of employees covered by the mpbs could fluctuate during the 15-year period that qhmc assumed the obligation to pay the mpbs the identified employee groups were considered a part of quanex’s core businesses and were nonunion when they were selected although not all of quanex’s nonunion employees were selected the health benefits of quanex’s union employees were subject_to union contracts quanex could not unilaterally change the terms of the union contracts which usually spanned to years and quanex’s primary oppor- tunity to reduce health care costs subject_to those contracts was upon their renewal quanex was not so restrained regarding nonunion employees verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner both royce and rose were involved in the mpb selection process and royce determined which groups’ mpbs would be included in qhmc on the basis of ww’s date present_value calculation peery quanex’s vice president of human resources made no recommendation about which groups of employees should have their mpbs transferred to qhmc peery also made no specific recommendation regarding which types of health care benefits should be included in the qhmc transactions parikh also was not involved in selecting which employee groups would have their mpbs transferred to qhmc the only quanex employees who were notified that quanex had assigned the designated health care benefit obligations to qhmc were the quanex employees who worked on the qhmc transactions and the accounting therefor wannell who was invited to participate in the qhmc trans- actions allegedly because of his experience managing lasalle’s health care costs also played no part in deciding which mpbs would be transferred to qhmc no one asked wannell for any recommendation specific to the mpb obliga- tions either before or after he agreed to invest in qhmc class c director on date qhmc’s class c shareholders elected davis to be the class c director e date qhmc’s transfer of cash to piper in exchange for promissory note on date qhmc transferred the dollar_figure million it received from qs to piper and piper issued to qhmc a promissory note piper note in return piper promised in the piper note to pay qhmc the principal sum of thirty- eight million dollars dollar_figure together with interest on the unpaid principal balance from time to time remaining outstanding at an interest rate of seven and one-half percent the piper note provided that interest was due and rose testified that he chose the transferred liabilities and that rather than making a deci- sion about the amount of the liability quanex was willing to transfer he first decided which liabilities would be transferred to qhmc and then had ww assign a value to those liabilities we do not find rose’s testimony on this point credible and we decline to rely upon it although quanex contributed the dollar_figure million to qs which in turn contributed the dollar_figure mil- lion to qhmc quanex wanted the use of that money and understood at the time of the con- tributions that the dollar_figure million would be lent back to quanex or to its affiliates verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports payable quarterly as it accrued and that the outstanding unpaid principal balance was due and payable in full on date but let piper prepay all or part of the note at any time without penalty rose signed the piper note as piper’s vice president also on date qhmc’s board unanimously approved the loan to piper pursuant to the terms and condi- tions of the piper note that loan was the first loan that qhmc ever made and the interest on the loan was qhmc’s only source_of_income piper’s board_of directors also approved the dollar_figure million loan from qhmc as of that date piper’s directors were oechsle peery and rose singer understood that quanex wanted to use the dollar_figure mil- lion that was put into qhmc but the dollar_figure million was trans- ferred to piper because piper had a more immediate need for the cash than quanex piper used the funds primarily for plant expansion equipment purchases and short-term debt reduction piper spent approximately dollar_figure million in plant construction during tye f date qs’ transfer of class c stock to wannell in exchange for cash on date qs sold shares of class c stock to wannell for dollar_figure wannell did not negotiate the price of this stock which according to a stock purchase agreement executed between qs and wannell on date retained the rights and attributes described in the certificate wannell qhmc quanex and cs executed an amended and restated shareholders’ agreement dated date to reflect the substitution of wannell for qs as a qhmc share- holder investor when wannell purchased the qhmc stock he understood that as a qhmc director he was expected to attend some qhmc board meetings and to contribute to the business between board meetings as appropriate he also understood qhmc to be responsible for everything related to the costs of the employee medical_expenses in the venture including paying managing and reducing them but he had only a vague idea of how qhmc would pay those costs wannell had no knowledge of qhmc’s assets liabilities or overall worth and he did not know why put and call provisions were in his verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner stock arrangement he also did not know why he had pur- chased the stock from qs rather than directly from qhmc and why he was offered preferred_stock rather than common_stock the only choice quanex gave wannell in relation to his qhmc investment was whether to invest xii posttransaction activities a d t’s draft opinion on date singer delivered a 59-page unsigned draft opinion letter draft opinion to quanex that provided d t’s opinion on certain federal_income_tax consequences of the qhmc transactions the draft opinion was prepared under singer’s supervision and singer told quanex the draft was subject_to final review although he believed it to be cor- rect singer included with the draft a cover letter that simi- larly stated that he hoped the draft was the final draft of the opinion letter but reaffirmed he was awaiting final review approval from our washington national tax partner the draft opinion was stamped draft in large bold letters at the top of each of it sec_59 pages and was never finalized or signed by d t in the draft opinion d t reached the following conclu- sions a deconsolidation the sale of the class b voting preferred_stock to consultant cs should cause qhmc to break affiliation with parent on the date of sale under sec_1504 b tax basis of transferor’s qhmc stock parent’s quanex’s transfer of cash and the assignment of certain mpb’s to transferor qs constitutes an exchange governed by sec_351 transferor’s transfer of cash to qhmc in exchange for qhmc class c voting preferred_stock plus the assumption by qhmc of the mpb’s also constitutes an exchange governed by sec_351 accordingly no gain_or_loss should be recognized by either parent or transferor on the transfers sec_351 transferor should have a basis for tax purposes in its qhmc class c voting preferred_stock equal to the cash transferred to qhmc sec_358 accordingly the mpb’s which will be assumed by qhmc should not be taken into account in determining transferor’s basis in the qhmc shares received in the sec_351 exchange sec_357 wannell testified that it was not certain when he purchased his stock in that he would exercise his redemption rights at the first opportunity we do not find this testimony to be cred- ible and we decline to rely upon it verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports c deductibility of medical payments to qhmc the mpb’s assumed by qhmc in the sec_351 exchanges described above more_likely_than_not will be deductible by qhmc as medical_expenses under sec_162 or as capital expenditures under sec_263 as appropriate when they would otherwise be deductible under qhmc’s method_of_accounting no income should be recognized by parent or any member of parent’s affili- ated group as a result of the payment by qhmc of the mpb’s d transferor’s loss on sale of shares to the extent transferor realized a loss in connection with the taxable sale of its shares of qhmc class c voting preferred_stock to investor any such loss should be recognized in the year_of_sale d t cited various code sections revenue rulings and cases to support its conclusions in the draft the draft opinion also includes the following section c application of sec_351 added by tra of the taxpayer_relief_act_of_1997 added new sec_351 which provides that certain preferred_stock which is callable or puttable is not to be treated as stock for purposes of sec_351dollar_figure the term preferred_stock for purposes of sec_351 does not include stock which participates in corporate growth to any significant extentdollar_figure as discussed above the class c voting preferred_stock has a liquidation value which is equal to the formula value the formula value is equal to forty-five sic of the increase in the equity value of qhmc although there is no guidance in the statute or legislative_history regarding the extent to which the stock must partici- pate in corporate growth to be considered significant we believe the class c stock should not be treated as preferred_stock for purposes of sec_351 it is difficult to argue that is not significant sec_351 sec_351 rose was unaware of a letter of representations that was prepared and provided to d t and the record does not establish how d t obtained the background information it relied on in the draft opinion in addition royce knew that the draft opinion was a draft yet royce never asked anyone at d t to provide petitioners with a final tax opinion and petitioners never received a final tax opinion from d t quanex’s tax department did not prepare a tax opinion or a memorandum discussing the tax consequences of the qhmc transactions verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner b return background petitioners filed their return on date royce decided what to put into the return regarding the qhmc transactions and he upon consultation with singer caused quanex personnel to draft the return in accordance with the draft opinion royce reviewed quanex’s work and had singer cause one of his managers to review the return royce also caused singer to review the manager’s comments and then to look at the return himself singer signed the return on behalf of d t as the paid preparer parikh signed the return as quanex’s controller but he did not prepare the return or make decisions on how specific transactions would be reported on the return parikh also did not review the return line by line before signing it parikh asked royce if d t thoroughly reviewed the return and agreed upon how it was prepared but parikh did not speak with anyone at d t about how the qhmc transactions were recorded on the return before signing the return parikh knew that an approxi- mately dollar_figure million capital_loss was reported on the return parikh saw singer’s signature on the return and he was aware of d t’s draft opinion parikh did not read the draft opinion before signing the return income on their return petitioners reported a dollar_figure short-term_capital_loss from qs’ sale of the shares of class c stock to wannell and a gain_or_loss of zero from quanex’s sale of the shares of class b stock to cs peti- tioners reported specifics of those sales as follows stock date acquired date sold basis sale price class c class b dollar_figure big_number dollar_figure big_number petitioners also reported on the return that they realized a dollar_figure net_capital_gain and a dollar_figure net ordinary gain from the sale of the lasalle stock and other verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports business property petitioners offset the net_capital_gain by dollar_figure of the reported capital_loss and carried the remainder of the reported loss dollar_figure dollar_figure - dollar_figure the dollar_figure to tye to offset almost all of their dollar_figure net_long-term_capital_gain primarily from the tube group sale petitioners applied to tye for financial statement purposes in or about date quanex established a dollar_figure reserve for taxes due in the future regarding the capital_loss claimed on the sale to wannell subsequently after claiming the dollar_figure capital_loss_carryover to tye quanex increased that reserve to dollar_figure enclosed statements a overview petitioners’ return includes various statements related to the qhmc transactions these statements include statement statement pursuant to irc regulation sec_1_368-3 statement statement regarding tax free contribution_to_capital pursuant to regulation sec_1_351-3 statement statement regarding tax free contribution_to_capital pursuant to regulation sec_1_351-3 b and statement statement regarding tax free contribution_to_capital pursuant to regulation sec_1_351-3 petitioners did not notify any government agency other than the irs of the transactions involving the mpbs b statement statement reported the date amendment and restatement of qw’s certificate pursuant to its plan_of_reorganization to provide for class a class b and class c stocks in a tax-free reorganization under sec_368 this statement also reported qw’s name change to quanex health management company inc in a tax-free reorganiza- tion under sec_368 as discussed above petitioners reported a dollar_figure capital_gain and dollar_figure of ordi- nary gain from their sale of lasalle as discussed above petitioners reported on their return a dollar_figure capital_gain and dollar_figure of ordinary gain from the tube group sale petitioners reported elsewhere in their return that qw acquired shares of class a stock acquired and disposed of shares of class b stock and disposed of big_number shares of verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner c statement statement reported quanex’s date exchange of dollar_figure and big_number shares of qhmc common_stock for shares of class a stock and shares of class b stock as a tax-free contribution by quanex to qhmc d statement statement reported quanex’s date con- tribution to qs of dollar_figure million in exchange for share of qs common_stock and qs’ assumption of dollar_figure of mpbs as a tax-free contribution e statement statement reported qs’ date contribution to qhmc of dollar_figure million in exchange for shares of class c stock and qhmc’s assumption of the dollar_figure of mpbs as a tax-free contribution deduction of fees on their return petitioners deducted fees of dollar_figure dollar_figure and dollar_figure that quanex paid to d t ful- bright and ww respectively the fees quanex paid to ful- bright and to ww were for services provided to effect the qhmc transactions the fees quanex paid d t were for serv- ices d t performed as memorialized in invoices listing the following relevant data date of invoice billing period ending amount hours billed dollar_figure big_number big_number big_number big_number big_number common_stock that reporting listed the name of qw as quanex wire inc quanex health man the amount and hours billed columns show the hours and fees on d t invoices dated date through date that were labeled consultations regarding the manage- ment of medical liabilities although d t employed both health care consultants and tax con- sultants no one from d t’s health care consulting group appeared on the invoices verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports date of invoice billing period ending amount total big_number big_number big_number hours billed while the parties stipulated that this amount is dollar_figure the record indicates that the amount should be dollar_figure the discrepancy does not affect our resolution of the issues in this case while the parties stipulated this amount the record in- dicates that this amount should be the discrepancy does not affect our resolution of the issues in this case d t’s work on the transactions that resulted in petitioners’ reporting the dollar_figure loss was included within the scope of d t’s engagement letter c ww’s valuations although petitioners reported a dollar_figure capital_loss on their return as a result of the mpb transfers and related stock sales and relied on that amount in their workpapers quanex continued to request new mpb valuations from ww and d t through by email dated date ringuette sent royce a calculation of the present_value of active health care benefits as of date for the groups of employees who had their mpbs transferred to qhmc that email also provided tables for the projected cashflow of active health care benefits as of and the development of average health care cost per active employee the date calculation is the earliest valu- ation document in the record to include only the employee groups whose mpbs were transferred to qhmc all previous valuation documents ie the ww date pv cal- culations the ww date pv calculations and the d t date cashflow model used information from either different or additional employee groups the rel- evant data from those previous documents is as follows verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner employee groups incl in the calc and no of employees ww date pv calculations ww date pv calculations d t date cashflow model groups transferred corporate ms-general office ms-arkansas hourly ms-arkansas ms-arkansas ms-michigan groups not trans- ferred heat treating nitro steel gst gst hourly mst mst hourly tube group office ms-michigan hourly - - - - - - total big_number - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ww relied on the following assumptions to perform its date calculations on the present_value of active health care benefits as of aging initial trend rate ultimate trend rate average cost per employee interest rate target present_value dollar_figure dollar_figure those calculations were as follows location number of employees today average attained age estimated through present_value through corporate ms-arkansas salaried ms-arkansas non- union hourly ms-general office ms-michigan salaried total dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number we note that the average attained age is actually the discrepancy does not affect our analysis verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports quanex requested present_value calculations for selected groups of employees from the corporate ms-michigan sala- ried ms-arkansas salaried ms-arkansas nonunion hourly and ms-general office groups from ww in addition to those provided in the date email sometime after date in approximately early quanex received the additional calculations in an undated letter signed by ringuette undated calculations ringuette either prepared or supervised the preparation of the undated cal- culations royce asked ringuette to determine how many years of cashflows would result in a present_value of dollar_figure for the mpbs the resultant calculations were as follows present_value of active health care benefits as of location corporate ms-arkansas salaried ms-arkansas non- union hourly ms-general office ms-michigan salaried total number of employees today average attained age estimated through present_value through dollar_figure big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number the undated calculations relied on factors and assumptions different from those used in the ww calculations of date and date for example in contrast to the october valuation ww based the undated calcula- tions on the assumption that the number and average age of employees in each group would remain constant over time in the undated calculations ww also projected the value over an approximately 15-year period rather than the approxi- mately 12-year period used in the january valuation and the lifetime calculation in the october valuation both of these changes affected how ww measured the present_value of the health benefits ww also used the following assumptions for the undated calculations we note that the average attained age is actually the discrepancy does not affect our analysis rose chose the length of the period verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner aging initial trend rate ultimate trend rate average cost per employee interest rate target present_value dollar_figure dollar_figure ringuette believed the assumptions were within a reasonable range but they differed from those used in the valuations of date and date the assumptions ww used for its date date date and undated present_value calculations com- pare as follows assumption used aging initial trend rate ultimate trend rate interest rate avg cost per employee valuation valuation valuation undated valuation dollar_figure dollar_figure dollar_figure dollar_figure quanex’s form 10-k stated with respect to fasb information and assumptions that the assumed healthcare cost trend rate was in decreasing uniformly to in the year and remaining level thereafter the assumed discount rate used to measure the accumulated postretirement benefit obligation was at date and date quanex’s form 10-k for tye stated that the assumed healthcare cost trend rate was in decreasing uniformly to in the year and remaining level thereafter the assumed discount rate used to measure the accumulated postretirement benefit obligation was and at date and respectively ww chose the health care cost trend rate assumption for and the rate related back to date quanex was not obligated to use the assumption royce was dissatisfied with the initial and ultimate trend inflation rates and the aging assumptions ww used in the date valuation consequently royce instructed ww to change the initial trend rate to royce also wanted ww to raise the ultimate trend assumption royce wanted a rate rather than the rate ww used in verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports its date calculation royce also wanted ww to change the interest rate from the ww used in the october calculation to ww agreed to make the changes when asked at trial why was it necessary for you to see if it the target present_value was within the range of values ww determined for the selected employees mpbs royce testified because the transaction had already been done the cash to fund the expected mpbs of dollar_figure million had been transferred we were trying to transfer the substantial assets equal to the cash contributed royce also instructed ww to include employees in the undated calculations that were different from the october valuation but the same as those used in the january cal- culations changing the number of employees helped ww target dollar_figure million the october valuation did not contain a target present_value assumption the date calculation and the undated calculations used a dollar_figure target value although numerous changes were made between the date date and undated calcula- tions in each instance ww arrived at approximately the same present_value for the mpbs of the employee groups considered the present_value totals were as follows calculation present_value of mpbs dollar_figure big_number big_number big_number undated undated big_number d d t’s cashflow model the undated calculations represented ww’s final report on the present_value of the mpbs and royce did not ask ww to prepare any additional revisions or reports on the matter royce did ask d t to prepare calculations on the basis of the undated ww calculations by letter dated date at trial ringuette did not remember quanex’s expressing any dissatisfaction with the methodology that he used in performing the present_value calculations or with the product con- tained in the calculations verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner d t provided the revised calculations to royce march analysis the letter which was signed by david roth of d t stated that upon royce’s request d t modified and refined the calculations previously made in date relating to the valuation of qhmc for the purpose of closing the transaction and that d t understood that qhmc would use the analysis along with other information in establishing cash flows to various classes of its capital stock d t also stated in the letter that it had not independently assessed discount rates cashflows or other terms relating to the piper note d t provided quanex with the following table which calculated the present values of the cashflows of the mpbs transferred to qhmc location grand total of pv cashflow no of employees today corporate ms-arkansas salaried ms-arkansas non- union hourly ms-general office ms-michigan salaried dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number total big_number big_number although the cashflows totaled dollar_figure the table indicated the total was dollar_figure the march analysis also stated that the total payments to quanex under qhmc’s note receivable would equal dollar_figure million at the conclusion of each of the first years dollar_figure million at the conclusion of year sec_3 and dollar_figure million at the conclusion of year sec_5 through dollar_figure million at the conclusion of years through and dollar_figure at the conclusion of year and that the payment schedule indicated a total value of equity for all classes of qhmc stock of dollar_figure d t cal- culated its present values of cashflows on the basis of the cashflow analysis and d t calculated the equity value as follows total pv of cashflows plus cash on hand dollar_figure big_number verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports less uncertainty of future medical costs adjust- ment big_number equals total value of equity big_number royce used the note payment schedule to anticipate the prin- cipal payments on the note throughout years in addition to the present_value cashflow calculations for the employee groups and the equity determination d t’s march analysis contained several other projections and calculations including the following discounted cashflow analysis in thousands int inc from note dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number prin- cipal from note dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number medical costs dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number year cashflow avail to equity holders dollar_figure big_number big_number big_number total big_number big_number big_number big_number cum cashflow dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number no d t total cashflow from operating invest activities dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number nol buildup dollar_figure big_number big_number big_number big_number -0- -0- -0- -0- -0- -0- -0- -0- -0- big_number no d t total d t thus projected for every year that qhmc’s medical costs would exceed its interest_income from the piper note and that qhmc’s equity holders would have negative cashflow for of the years of the investment d t also projected that qhmc would build up nols over the first six years but d t did not project the nols for the remaining nine years d t provided specific nol projections as follows in thou- sands nol generated nol carryforward -0- -0- dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure dollar_figure big_number big_number we note some computational errors in the projections these errors are not material to our analysis at trial royce admitted that if none of the principal on the note was paid off in year sec_1 through the maximum interest_income to qhmc would be the dollar_figure reflected in the first year of the schedule in no year were the projected medical_expenses less than dollar_figure verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner pv of annual nol tax_benefit cumulative pv of nol benefits at the end of year -0- big_number 1d t assumed a risk-free rate of and a tax_rate of for the nol analysis royce understood the concept of nols and he admitted that on the basis of the information on projected medical_expenses provided in the march analysis which he accepted qhmc would have an nol every relevant year royce also admitted that as quanex’s in-house tax adviser he would have been aware of existing nols and would have considered how to use them in its march analysis d t also made projections with respect to the formula value d t projected that there would be actual and projected covered plan participants each year and calculated the following in thousands verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure d e t n u o c s i d n u l a i t i n i s g n i v a s y l r a e y s b p m l a u t c a s b p m m u c y l r a e y e t a g e r g g a s g n i v a s verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner on the basis of these numbers d t determined that if the call option was exercised in year the class b and class c shares would have a dollar_figure liquidation value and a dollar_figure net return and if the put option were exercised in year with the call option still outstanding the liquidation value of the class b and class c shares would equal dollar_figure with a net return of dollar_figure d t calculated these liquida- tion and net return values as follows preferred_stock called in years preferred_stock called in years cum savings at end of yr less management consulting dollar_figure cum savings at end of yr less management consulting fees net savings performance weighting factor formula value savings no of b and c shares out- big_number big_number fees savings big_number performance weighting factor formula value savings no of b and c shares out- standing standing share est max formula value per est max formula value per big_number share no of cs class b and c shares liquidation value of b and c no of cs class b and c shares liquidation value of b and c shares total dividends_paid total return over years less initial investment net return shares big_number big_number big_number big_number less initial investment big_number net return total dividends_paid total return over years dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number d t also projected the following values in thousands under the heading total value of all classes of stock on redemp- tion date modified cashflow assuming savings dollar_figure big_number big_number big_number big_number year value at end of year value at end of year dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports the record does not contain credible_evidence that quanex’s board was informed of ww’s and d t’s valuation changes the meeting minutes for qhmc’s board meetings qhmc board meetings reflected no discussion of the changes qhmc’s board meetings are discussed in greater detail below e qhmc operation sec_1 qhmc’s officers and directors from through the time of trial qhmc had the fol- lowing officers and directors annual meeting dir pres dir pres dir pres dir pres dir pres oechsle jean parikh rose peery davis giddens murphy wannell babb hellner bewley micale chapman conlon royce dockery - - - dir v p treas dir v p dir v p v p - - - - - - dir dir dir dir - - - - - - sec asst sec asst sec - - - dir v p treas dir v p dir v p v p dir dir - - - - - - - - - - - - dir dir sec asst sec asst sec - - - dir v p treas dir v p dir v p dir v p dir dir - - - - - - - - - - - - dir dir sec asst sec asst sec - - - dir v p treas dir v p - - - dir v p dir v p - - - dir dir - - - - - - dir dir sec asst sec asst sec - - - dir v p treas - - - - - - dir v p dir v p dir v p dir dir - - - - - - dir dir sec asst sec asst sec - - - dir pres dir v p treas - - - - - - v p until dir v p dir v p dir dir dir - - - dir dir sec asst sec asst sec except for wannell each class a director was a quanex employee as of the date he or she was elected except for conlon and dockery both attorneys with fulbright each qhmc officer was a quanex employee as of the date he or she was elected qhmc did not compensate its directors or its offi- cers qhmc had no employees other than possibly some individuals whom the code deems to be employees for certain purposes such as employment_taxes see eg sec_3121 providing that the term employee includes certain common_law employees and corporate officers royce testified that both ww’s and d t’s new calculations were discussed at qhmc’s date board meeting and that he adequately informed the board_of the changes because royce prepared the april board meeting minutes and all other qhmc meeting minutes and because he testified that he put the important activities that took place during the meetings in the minutes we do not find his testimony that the board was informed of the changes cred- ible jean giddens and dockery are raymond jean paul giddens and harva dockery respec- tively verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner a qhmc’s board meetings and shareholders meetings qhmc held board meetings and shareholders meetings on date date date and october and no board meetings or shareholders meetings were held in b parikh as director and officer in his capacity as a qhmc board member and a qhmc officer parikh participated in qhmc board meetings and discussions relating to health management plans signed qhmc’s tax returns and reviewed qhmc’s financial state- ments parikh had no specific daily activities or responsibil- ities to perform for qhmc c peery as director and officer from the time the qhmc transactions were completed until his retirement in date peery attended meetings with cs in relation to quanex matters peery was not involved in qhmc’s operations following his retirement peery attended no meetings with respect to qhmc and no one called him to discuss any matter related to qhmc for the first five or six months after he retired he stayed on with quanex in a limited advisory role serving at his successor’s pleasure and making himself avail- able to answer the successor’s questions the successor did not ask questions related to benefits or the qhmc arrange- ment and peery did not explain the qhmc arrangement to the successor bank accounts qhmc has maintained one bank account since date the account is with comerica bank qhmc’s comerica account and the monthly bank statements are mailed to qhmc at the address of quanex’s principal office petitioners were unable to find the account’s bank statements for june on date a quanex strategic meeting was held and rose and chapman tes- tified that the meeting was about starting qhmc operations however both the meeting’s agen- da and a followup letter to the meeting which was dated date and addressed to micale from babb made no mention of qhmc and referenced employee groups not covered by qhmc since date quanex also has maintained a bank account with comerica bank quanex’s comerica account verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports through date and respondent under- took no efforts to obtain those statements directly from comerica bank processing and paying mpb-related expenses the processing of claims under quanex’s hmo and indem- nity plans was the same before and after date from date employees or agents of quanex processed the claims for the mpbs transferred to qhmc and personnel at the employees’ respective plants input the covered employees’ medical enrollment information the individuals involved and the basic procedures for processing employee claims for the mpbs were generally the same before and after date and the qhmc-covered employees’ claims were not handled any differently from those for employees whose mpbs were not transferred to qhmc quanex bore all mpb claims processing costs and qhmc paid no fees to quanex for the services quanex provided in processing claims the cost to quanex for processing the claims did not include the actual amounts of the claims qhmc also paid no fees for any administrative manage- ment or other service that quanex provided in connection with the mpbs while quanex’s accounting department main- tained qhmc’s books_and_records quanex’s tax department prepared qhmc’s tax returns for tye through tye and royce prepared the minutes for qhmc’s board meetings qhmc did not reimburse quanex for these services after date quanex initially paid the covered employees’ actual medical claim costs and the employer’s share of hmo premiums for or related to the mpbs quanex employees or agents continued to select the hmo insurers and to perform the annual negotiations related to the hmo premiums for the mpbs and all costs related to those activi- ties were borne by the hmos and by quanex qhmc paid no fees to quanex for these services the annual costs for the claims and premiums for through were as follows fiscal_year medical expense sec_2 tye dollar_figure big_number tye tye big_number verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner fiscal_year medical expense sec_2 tye big_number total big_number the parties did not provide the total cost for the covered em- ployees’ claims and the employer’s share of the covered employ- ees’ hmo premiums for years after tye the computation attributed the expenses to corporate sala- ried ms-general office salaried ms-michigan salaried ms-ar- kansas salaried and ms-arkansas hourly employees quanex’s payments of the medical_benefit costs for the cov- ered employees were handled through its treasury depart- ment the same way medical_benefit costs were handled for all quanex employees the claims were paid out of individual medical accounts that the treasury_department set up for each quanex division so that quanex was able to identify each division’s claims and losses at the end of each payment period quanex determined which expenses were paid for the covered groups of employees qhmc eventually reimbursed quanex for the employees’ claims and the employer’s share of the hmo premiums that quanex paid qhmc’s ability to reimburse quanex was directly related to its receipt of payments on the piper note qhmc paid no fees or interest to quanex for_the_use_of the quanex funds expended in connection with the payment of the mpbs after the qhmc transactions were completed qhmc’s busi- ness came solely from quanex and the piper note was qhmc’s sole source_of_income qhmc could not reimburse quanex for the mpb expenses until qhmc received payments on the note piper did not pay the interest on the note as it came due and piper and qhmc initially recorded the respec- tive interest obligations as payables and receivables on their respective books qhmc’s obligation to reimburse quanex for claims and pre- mium payments was initially reflected through entries in intercompany accounts eg recorded as a receivable due from qhmc on quanex’s books and as a payable on qhmc’s books on date dollar_figure was wired into qhmc’s comerica account from quanex’s comerica account to pay off the piper note’s dollar_figure million principal and dollar_figure accrued verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports interest qhmc transferred the dollar_figure back to quanex the same day to reimburse quanex for the mpb expenses for the first time also on date qhmc transferred the dollar_figure million to nichols aluminum-golden inc nag another wholly owned quanex subsidiary as a loan the transfers relating to the piper note began a pattern whereby qhmc received principal and interest payments from quanex for loans qhmc had made to certain quanex subsidi- aries and qhmc immediately thereafter made mpb expense reimbursements to quanex and loans to other quanex enti- ties qhmc made loans to nag temroc metals tfp imperial products inc ifp and colonial craft inc cci all then wholly owned subsidiaries of quanex as follows borrower principal_amount date of note wire transfer cancellation repayment nag tfp ifp cci cci dollar_figure million million million million million outstanding at trial the wire transfers from qhmc for the tfp and ifp loans were made to quanex’s comerica account and the repayments for the nag tfp and ifp notes were wire transfers to qhmc’s account from quanex each note was due on date but could be prepaid in whole or in part at any time without penalty similarly quanex made interest payments on the nag tfp ifp and cci notes by wire transfer from its comerica account to qhmc’s and qhmc made corresponding reimbursements to quanex the payments made between quanex and qhmc were as follows the parties stipulated that qhmc made the first reimbursement payment of dollar_figure on date however the parties also stipulated qhmc’s bank account summary of activity for date through date which shows that the dollar_figure payment was made on date the same date the dollar_figure transfer from the quanex account was deposited because the bank summary of activity also shows that qhmc had only dollar_figure in its account immediately before the may transfer from quanex’s account we find that the dollar_figure payment could not have been made before that date see 93_tc_181 stating that where justice requires the court may dis- regard a stipulation which is clearly contrary to the record see also rule sec_90 sec_91 verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner interest payments reimbursement payments loan recipient date of wire to qhmc interest amount date of qhmc wire to quanex mpb expense repayment amount piper nag nag nag nag tfp ifp tfp ifp tfp ifp tfp ifp tfp cci cci cci cci total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure - - - - - - - - - - - - - - - dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure shareholder efforts to manage mpb obligations a cs’ efforts i background following the qhmc transactions cs did more work for quanex than it had before the qhmc transactions but the nature of cs’ work did not change during the course of a typical year following the fall of cs negotiated hmo contracts and evaluated medical savings opportunities for qhmc covered employees as part of a broader effort to reduce quanex’s medical_expenses cs attempted to meet with the companies from which the covered employees had been chosen and it sometimes participated in quanex’s meetings with those companies cs met annually with qhmc’s board to provide updates and to assess savings opportunities for the following contract_year both howard and chapman attended and made presen- tations at the qhmc board meetings howard was quanex’s main cs contact from through the time of trial and babb was howard’s main quanex contact both before and after the qhmc transactions howard used the qhmc board meetings as a venue to speak to quanex management about quanex generally and the health care problems of all of verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports quanex’s employees chapman and howard also used the meetings as an opportunity to inform quanex management about the services cs could provide for quanex as a whole after the qhmc transactions were consummated quanex provided data to cs for all quanex employees and cs’ presentation materials for the qhmc board meetings included recommendations for both qhmc covered and non-qhmc cov- ered employees cs provided some of the same materials at both the date and the date board meetings ii ppo project at qhmc’s date board meeting cs suggested that quanex replace its indemnity plan with a ppo option as a cost savings strategy cs believed that establishing a ppo would be valuable to all quanex employees and quanex ulti- mately agreed previously before date cs had discussed using ppos with quanex but quanex did not then act on those discussions cs helped clients in which it did not have an equity_interest implement ppo plans quanex wanted to provide the ppo option to all its non- union employees cs prepared a request for information healthcare management and administration for quanex corporation rfi for the ppo project the rfi stated that its intent was to partner quanex with a health care company that could successfully improve quanex’s health care costs by implementing a ppo network access product and in a portion of the document entitled company introduction the rfi gave an overview of quanex that made no reference to qhmc the rfi also requested information on medical services pro- vided in locations that did not contain qhmc covered employees cs also prepared a request for proposal rfp that was entitled request for proposal healthcare manage- ment and administration for quanex corporation the rfp contained a company introduction that did not refer to qhmc by letter dated date cs provided parikh with a bill for services performed between august and at trial chapman defined a ppo as purely a network it’s a point of access into a medical delivery system cs typically received remuneration with respect to indemnified contracts but not ppo plans after quanex’s ppo plan was in effect however cs received commissions from quanex because there was a contract to provide insurance coverage verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner date which characterized cs’ ppo efforts as work for quanex generally the invoice stated that cs cre- ated quanex specific rfp and rfi documents and that cs prepared an analysis of the viable ppo health networks and providers for every location where quanex employees and retirees reside to implement and create the ppo benefit plan the invoice stated that cs performed a detailed interpreta- tion of the services quality and financial benefits among multiple vendors and administrators for each operating divi- sion of quanex and that cs identified the vendor best capable of meeting the current and future needs of quanex based on given demographic and financial goals of quanex as a part of the ppo project effective date quanex established a ppo plan to replace its indemnity plan the change which was to take place over time applied to all of quanex’s nonunion employees including those covered by qhmc the majority of qhmc covered employees were hmo participants and all quanex employees under the hmo program had an oppor- tunity to transfer to a ppo when their policy year expired many hmo-covered employees chose not to switch the same ppo provider unicare was chosen for both qhmc covered and non-qhmc covered employees iii union negotiations cs also participated in union negotiations to reduce quanex’s medical_expenses the employees of quanex’s ms- fort smith arkansas location unionized in although the employees were originally part of the qhmc covered employees group they were no longer qhmc covered employees after they unionized because quanex wanted to determine which medical benefits to include in the union contract and the contract involved an arkansas hmo with which howard had previously negotiated for quanex quanex asked cs to help devise a strategy for negotiations with the union as to the amount and terms of the medical benefits quanex would provide with cs’ assistance quanex success- fully negotiated the inclusion of an employee contribution requirement in the union contract before the union contract royce testified that cs’ efforts on the ppo project resulted in approximately dollar_figure of health care cost savings for quanex by the end of tye we do not find this testimony cred- ible and we decline to rely upon it verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports the ms-fort smith arkansas employees were not required to contribute to their health care plan cs did not need the qhmc structure to assist quanex in the union negotiations iv cs’ consulting bills by letters dated february and date date and date cs provided quanex with bills for its services in each bill cs generally described its work underlying the bill as consulting services as provided for in our consulting agreement dated date by and among quanex corporation and chapman schewe inc as part of the quanex health management inc provisions each bill provided itemized descriptions of the work per- formed and stated who performed the work and at what rate the date bill was for services cs performed in as a part of its efforts to manage quanex’s health plan expense the bill charged dollar_figure for hours of work per- formed by chapman howard and micale at a rate of dollar_figure per hour although the bill’s itemized work descriptions referred to quanex by name several times none of the descriptions made any specific reference to qhmc or to the covered groups on or about date quanex paid cs the invoiced dollar_figure the date bill was for services cs performed from january to date and the charges reflected the initiation of saving solutions strategies and request for pro- posals from national vendors for the qhmc project the bill charged dollar_figure for hours of work performed by micale chapman and howard at a rate of dollar_figure per hour and hours of clerical work at a rate of dollar_figure per hour this bill’s itemized work descriptions made specific references to quanex but none to qhmc or to the covered_employee groups on or about date quanex paid cs the invoiced dollar_figure the date bill charged as to the ppo project dollar_figure for hours of work performed by micale chapman and howard at a rate of dollar_figure per hour and for hours of work performed by betty speery at a rate of dollar_figure per hour the itemized work descriptions in this bill made no direct wannell did not provide any suggestions with respect to the unionization directly to cs nor did he directly participate in the union negotiations wannell’s knowledge of what occurred with the negotiations was limited to what royce told him verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner mention of qhmc or of the covered_employee groups the record does not show that quanex or anyone else had paid the dollar_figure to cs by the time of trial the date bill was for services cs performed in for the benefit of quanex corporation and qhmc cs described most of the billable hours as time spent coordi- nating and negotiating the renewal of the unicare ppo plan administration and analyzing the viability of integrating six additional divisions into the plan the bill stated that cs was responsible for selecting various health care providers and for contracting claims runout services and terminations of vendors servicing five divisions the bill charged dollar_figure for hours of work performed by micale chapman and howard at a rate of dollar_figure per hour and hours of work performed by speery at a rate of dollar_figure per hour the bill made no specific mention of qhmc or of the covered_employee groups in its itemized work descriptions and the record does not indicate that cs was paid the dollar_figure by the time of trial b wannell’s efforts wannell had limited involvement with qhmc following the completion of the qhmc transactions between date and date wannell did not attend any meetings regarding qhmc business and he did not receive any calls or written materials from cs or with respect to work cs was doing on one and possibly a couple more occasions royce called wannell to tell him about the state of cs’ work and to solicit wannell’s off-the-cuff comments on that work so that royce could relay those comments to cs royce did not provide wannell with any written material related to the work cs was doing wannell did not attend the qhmc board meetings or share- holder meetings held on date date and date but he did attend the meetings held on date and date wannell was invited to attend all of the meetings and he typically received advance notice of the topics and documents to be discussed from royce his main contact with respect to qhmc with the exception of the two board meetings that wannell did attend his only qhmc contact was with royce other than the ref- verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports erenced conversations with royce wannell did not partici- pate in any meeting regarding qhmc business in between the board meetings nor was he asked to participate in any such meeting qhmc did not institute any of the wellness pro- grams that wannell had instituted at lasalle dividend payments on date qhmc paid a total of dollar_figure in dividends to its class b and class c shareholders which represented the annual dividend of dollar_figure per share due for tye and a quarterly dividend of dollar_figure5 per share due for the first quarter of tye after date qhmc had no current or accumulated_earnings_and_profits from which to pay dividends for the balance of tye or for tye tye or tye and qhmc paid no additional divi- dends for those years return on investment projections the minutes of qhmc’s date board meeting con- tained projections of the amounts cs and wannell would be entitled to receive if qhmc was dissolved or liquidated the computations were as follows tye tye tye tye actual medical costs divided by yearend headcount actual cost per employee percent change projected cost per employee projected percentage change difference in projected over actual times yearend headcount current_year savings less consulting fees net savings cumulative prior-year savings total cumulative savings time sec_45 formula value less original investment net return to date return on investment cs’ portion of investment formula value less original investment dollar_figure big_number - - - big_number - - - big_number big_number -0- big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number - - - dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number - - - big_number big_number big_number big_number big_number big_number big_number net return to date big_number big_number big_number verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner tye tye tye tye wannell’s portion of investment formula value less original investment big_number big_number big_number big_number big_number big_number big_number net return to date big_number big_number big_number the record contains another set of projections of the amounts qhmc preferred shareholders would be entitled to receive in the event of liquidation or dissolution of qhmc these computations were pursuant to the liquidation pref- erences described in qhmc’s certificate and projected in part as follows actual medical costs a mpbs savings b of net equity formula value-lesser of a or b fixed payout rate per share no of preferred shares fixed payout greater of formula or fixed payout less original investment net return to date cumulative return on investment annual return on investment cs return wannell return dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number -0- big_number big_number big_number big_number big_number big_number -0- big_number big_number big_number big_number big_number big_number the record does not reflect that cs or wannell received any payments from qhmc other than the dividend payments described above qhmc’s tax returns qhmc ceased to be a member of petitioners’ affiliated_group as of date and qhmc filed a separate federal_income_tax return for the short_period october through and for each of its taxable years tye through tye qhmc reported the following on those returns taxable_income interest_income e’ee insurance benefits legal audit costs travel costs net_income loss dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- -0- -0- big_number big_number big_number big_number big_number -0- big_number big_number -0- -0- big_number big_number -0- big_number nol_carryover big_number big_number big_number big_number verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports schedule l balance_sheet cash notes receivable big_number big_number big_number big_number big_number big_number total assets accounts_payable accrued fed inc tax intercompany liabil- ities big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total liabilities common_stock paid-in capital big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total stock retained earnings big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number s h’s equity se total liabilities se distributions big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number qhmc’s return for the short_period included three statements entitled statement regarding tax free con- tribution to capital pursuant to regulation sec_1 b on the first statement qhmc reported quanex’s date contribution to qhmc of dollar_figure and big_number shares of qhmc common_stock in return for shares of class a stock and shares of class b stock on the second statement qhmc reported qs’ date contribution to qhmc of dollar_figure million and dollar_figure of mpbs in return for shares of class c stock on the third statement qhmc reported cs’ date contribution to qhmc of dollar_figure in return for shares of class c stock financial statements dollar_figure on its financial statements qhmc reported net_income loss of dollar_figure dollar_figure dollar_figure and dollar_figure for tye through tye respectively in addition qhmc reported equity of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure as of the end of each of those respective years as discussed infra qhmc’s financial statements did not take into account qhmc’s assumption of the transferred mpbs f notice_of_deficiency on or about date respondent contacted royce to inform petitioners that the irs would be conducting verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner an examination of quanex’s return approximately eight months later on date respondent hand-deliv- ered and mailed to petitioners a notice_of_deficiency notice for tye respondent explained in the notice that he dis- allowed petitioners’ claimed dollar_figure short-term_capital_loss and that he correspondingly increased petitioners’ cap- ital gain income by dollar_figure respondent explained that he disallowed the loss because petitioners failed to establish that quanex’s basis in the stock exceeded dollar_figure the loss arose from transactions that have no economic_substance or business_purpose were entered into solely for tax_avoidance and were prearranged and predetermined and petitioners failed to establish that the loss otherwise met the deduction requirements under the code respondent further explained as an alternative to the rea- sons previously stated that he had disallowed the loss because either the purported nonrecognition_transaction did not meet the requirements of sec_351 including but not limited to the business_purpose requirement so that quanex’s basis was determined by sec_1001 as opposed to a carryover_basis qhmc’s assumption of the mpbs reduced the basis of the stock received in the exchange pursuant to sec_358 because the mpbs obligation is not a liability excluded under sec_357 or the principal purpose of the transfer of the mpbs was not a bona_fide business_purpose such that sec_357 applied the assumption of the liability was a distribution of money and quanex’s basis was reduced by dollar_figure respondent fur- ther explained as yet another alternative that he had dis- the parties stipulated that respondent’s revenue agents interviewed rose on date and that one of the agents stated during the interview that we irs recognize quanex’s business_purpose for needing better management and control_over its medical costs it was explained that we irs are concerned only with the tax consequences of the transaction and that we do not try to tell taxpayers how to run their business it was explained to mr rose that our concern was that quanex had converted a contingent_liability into a short-term_capital_loss respondent reserved an objection to the admissibility of this stipulation on the ground of rel- evance although we deferred ruling on the admissibility of this stipulation at trial the com- ments of a revenue_agent during an audit are generally not relevant and we shall sustain re- spondent’s objection to the admissibility of this stipulation see 62_tc_324 holding that the court decides deficiency cases on a de novo basis and that events during an audit with limited exceptions none of which is applicable here are irrelevant to our de novo review see also 113_tc_422 aff ’d 12_fedappx_641 10th cir barnes v commissioner tcmemo_2004_266 verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports income_tax regs allowed the loss because the loss is disallowed under sec_1 petitioners deconsolidated qhmc with the intent to avoid sec_1 income_tax regs qhmc was not treated as holding a member security as of the time of the sale and peti- tioners transferred an asset within two years by direct or indirect disposition or a deconsolidation of stock with a view to avoid the disallowance of a loss on the disposition or a basis_reduction on the deconsolidation of stock of a sub- sidiary or the recognition of unrealized_gain respondent also stated in the notice that the deficiency resulted from petitioners’ improperly deducting expenses to that end respondent stated he disallowed dollar_figure of out- side consultant expenses and dollar_figure of legal and audit expenses that petitioners deducted with respect to the reorganization recapitalization and sale of the stock of qhmc because these expenses were not ordinary and nec- essary with respect to the accuracy-related_penalty under sec_6662 respondent determined that the accuracy-related_penalty of sec_6662 and h or alternatively the accuracy-related_penalty under sec_6662 and b or alternatively b applied to the portion of the under- payment attributable to a gross_valuation_misstatement or alternatively negligence or disregard of rules or regulations or alternatively a substantial_understatement_of_income_tax with respect to the class c stock respondent also deter- mined that petitioners were liable for the accuracy- related penalty under sec_6662 and b or alter- natively b to the extent of the underpayment attrib- utable to the erroneous deductions in none of those cases respondent stated had petitioners shown that they had reasonable_cause for the underpayment and had acted in good_faith i burden_of_proof opinion taxpayers generally bear the burden_of_proof in this court rule a however if a taxpayer produces credible evi- dence with respect to one or more factual issues relevant to ascertaining the taxpayer’s federal income estate or gift_tax verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner liability the burden_of_proof may shift to the secretary as to that issue or those issues see sec_7491 sec_7491 applies to court proceedings arising in connection with examinations that the commissioner commences after date see 123_tc_144 n 115_tc_523 sec_7491 applies to this proceeding because respondent informed royce in late that the irs would be conducting an examination of petitioners’ return for the burden_of_proof to shift to respondent under sec_7491 petitioners must prove that they met the fol- lowing requirements of sec_7491 petitioners substantiated any item as required by the code peti- tioners maintained all records required by the code and petitioners cooperated with respondent’s reasonable requests for witnesses information documents meetings and inter- views sec_7491 also requires that in order to shift the burden_of_proof a taxpayer that is a partnership a corporation or a_trust other than a qualified_revocable_trust as defined in sec_645 must meet the require- ments of sec_7430 which in turn references the net_worth requirements of u s c sec d petitioners do not argue that sec_7491 shifts the burden_of_proof to respondent in this case in addition peti- tioners have not established nor do we find that they satis- fied the requirements of sec_7491 we hold that sec_7491 does not shift the burden_of_proof to respondent see 136_tc_547 stipe v commissioner tcmemo_2011_92 ii witness testimony a background we observe the candor sincerity and demeanor of each witness in order to evaluate his or her testimony and assign it weight for the primary purpose of finding disputed facts we determine the credibility of each witness weigh each piece of evidence draw appropriate inferences and choose between conflicting inferences in finding the facts of a case the mere fact that one party presents unopposed testimony on that party’s behalf does not necessarily mean that the verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports elicited testimony will result in a finding of fact we will not accept the testimony of witnesses at face value if we find that the outward appearance of the facts in their totality con- veys an impression contrary to the spoken word see 115_tc_43 aff ’d 299_f3d_221 3d cir cf 372_us_108 326_us_287 316_us_164 b fact witnesses petitioners and respondent called six and four witnesses respectively to testify as to the facts of this case petitioners’ fact witnesses were wannell peery rose singer chapman and royce respondent’s fact witnesses were schneider parikh ringuette and howard to the extent we dis- regarded or discounted any of the testimony of these wit- nesses we generally perceived the witnesses giving that testimony to be untrustworthy during that testimony or considered testimony self-serving vague elusive uncorroborated and or inconsistent with documentary or other reliable evidence we are not required to rely on testi- mony that we consider to be untrustworthy and or unreli- able and we do not rely on any such testimony given in these cases to support either our findings_of_fact or our decisions with respect to the issues at hand see neonatology assocs p a v commissioner t c pincite- see also 87_tc_74 the c expert witnesse sec_1 background a overview on direct examination each party called one witness to testify as an expert petitioners’ witness was bruce a strombom ph d respondent’s witness was david j ross petitioners also called david m eisenstadt ph d to testify as an expert in rebuttal of some of ross’ testimony we have noted in our findings_of_fact some examples of the testimony of the fact witnesses that we have decided not to rely upon verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner respondent recalled ross to testify as an expert in rebuttal of some of strombom’s testimony b strombom strombom has a b a in economics and a ph d in economics he is employed as the vice president of an inter- national economic financial and consulting firm and most of his work involves the health care industry he has published various articles in the area of his practice strombom concluded that the qhmc transactions have eco- nomic substance and a business_purpose c ross ross has a b a in economics and an m b a he works as the senior vice president of a consulting firm that specializes in applying economics to legal and regulatory issues and he specializes and has published articles in financial economics and the economics of corporate law he has previously testi- fied as an expert in this and other courts ross concluded that it was virtually certain that either qhmc or its preferred shareholders if each acted rationally would exercise their redemption rights by date ross also concluded that the preferred_stock is limited and pre- ferred as to dividends and does not participate in corporate growth in any meaningful way ross also concluded that the qhmc transactions were not necessary to provide incentives to cs and wannell and that petitioners effectively retained their economic_interest in the assets and liabilities trans- ferred to qhmc d eisenstadt eisenstadt has a b s in economics an m s in economics and a ph d in economics he works as an economist and a principal of a consulting and research firm he has published various articles in the area of his practice eisenstadt concluded that ross concluded incorrectly that it was virtually certain that either qhmc or its preferred shareholders if each acted rationally would exercise their redemption rights by date eisenstadt also con- cluded that ross concluded incorrectly that the preferred_stock is limited and preferred as to dividends and does not verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports participate in corporate growth in any meaningful way eisenstadt did not opine as to any of ross’ other conclusions analysis the court recognized each of the proffered expert wit- nesses as an expert on his proffered area of expertise each expert then testified on direct examination primarily through his expert report see rule g which the court accepted into evidence each expert then testified on cross- examination redirect examination and re-cross-examination through the typical question and answer process we may accept or reject the findings and conclusions of these experts according to our own judgment see 86_tc_547 in addition we may be selective in deciding what parts if any of their opin- ions to accept see id as discussed herein we generally found ross’ conclusions to be more persuasive than those of the other two experts iii net_short-term_capital_loss a overview we now decide whether petitioners may deduct their claimed short-term_capital_loss from the sale of the class c stock the parties agree that petitioners may not deduct the claimed loss if we decide any of the following six subissues in favor of respondent whether the class c stock participates in corporate growth to any significant extent for purposes of sec_351 whether qhmc’s assumption of the mpb obligations con- stituted other_property received by qs within the meaning of sec_358 whether for purposes of sec_358 payment of the mpb obligations would give rise to a deduction within the meaning of sec_357 or if not whether the incurrence of the mpb obligations resulted in the creation of or an increase in the basis of any property within the meaning of sec_357 whether petitioners’ principal purpose with respect to qhmc’s assumption of the mpb obligations was a bona_fide business_purpose under sec_357 verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner whether the qhmc transactions lacked sufficient busi- ness purpose or economic_substance or effect to be recognized for federal_income_tax purposes and whether the step_transaction_doctrine applies to re- characterize petitioners’ sale of the class c stock to wannell as qhmc’s issuance of the stock to wannell we proceed to address these subissues to the extent nec- essary b sec_351 through the parties dispute whether the class c stock was pre- ferred stock within the meaning of sec_351 and they agree that the resolution of this dispute turns on whether the class c stock as of the time it was issued participate d in corporate growth to any significant extent within the meaning of sec_351 petitioners argue that the class c stock was not such preferred_stock because they state the class c stock participated significantly in qhmc’s corporate growth formula value respondent argues that the class c stock was such preferred_stock because he states the class c stock did not participate significantly in qhmc’s corporate growth if the class c stock participated in qhmc’s corporate growth to a significant extent then the parties agree that the class c stock is not preferred_stock and thus is not nonqualified_preferred_stock nqps for purposes of sec_351 if the class c stock did not so participate then the parties agree that the class c stock is preferred_stock and further that the class c stock is nqps for purposes of sec_351 we agree with respondent that the class c stock is preferred_stock within the meaning of sec_351 and hence that the stock is nqps the sec_1001 requires that a taxpayer recognize any gain_or_loss realized on the sale_or_exchange of property absent a contrary provision in subtitle a of the code one such con- trary provision is sec_351 which generally provides that no gain_or_loss is recognized where one or more persons transfer property to a corporation solely in exchange for stock of the corporation if the transferor s control the corporation immediately_after_the_exchange where a transferor in such an exchange receives only stock the transferor’s basis in the verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports stock is the same as the transferor’s basis in the transferred property see sec_358 such that the transferor upon sale of the stock will generally then recognize any unrecog- nized gain_or_loss that inhered in the transferred property as of the time of its transfer where however the transferee corporation assumes a liability of the transferor incident to receiving the transferred property then the transferor’s basis in the received stock is reduced by the amount of the assumed liability unless in relevant part the payment of the assumed liability would give rise to a deduction see sec_358 d see also sec_357 sec_351 does not apply to the extent that the trans- feree’s stock received in the exchange is nqps see sec_351 sec_351 requires that a transferor recognize any inherent gain in property transferred to a corporation in a sec_351 exchange to the extent of the amount of money and the fair_market_value of other_property received in return and nqps is other_property for that purpose see sec_351 if the only stock received by the trans- feror s in the exchange is nqps then the transfer is com- pletely outside the nonrecognition rule_of sec_351 see sec_351 the parties agree that if the class c stock is nqps then the basis in the class c stock sold to wannell was dollar_figure as of the time of that sale rather than the claimed basis of dollar_figure million and accordingly that the sale did not result in the claimed loss sec_351 was added to the code as part of the tax- payer relief act of pub_l_no sec_1014 sec_111 stat pincite generally effective for transactions after date the special rule for nqps was included in sec_351 to remove from that nonrecognition_provision cer- tain exchange transactions where an investor has obtained a more secure form of investment in the form of preferred_stock see h_r rept no pincite 1997_4_cb_319 for this purpose preferred_stock is stock which is limited and preferred as to divi- dends and does not participate in corporate growth to any significant extent see sec_351 with limited excep- tions none of which is applicable here this preferred_stock is then nonqualified and thus nqps if the preferred_stock meets any of the following four conditions the holder of the stock may require the issuer or a related_person to verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner redeem or purchase the stock the issuer or a related per- son must redeem or purchase the stock the issuer or a related_person may redeem or purchase the stock and as of the issue_date it is more_likely_than_not that this right will be exercised or the dividend rate on the stock varies in whole or in part directly or indirectly with reference to interest rates commodity prices or other similar indices see sec_351 see also sec_351 and c neither the statute the regulations nor the legislative his- tory of sec_351 defines the phrase participate in cor- porate growth to any significant extent for purposes of sec_351 however the regulations under sec_305 which detail the tax consequences of certain distributions of stock and stock_rights use the same phrase to define the term preferred_stock for purposes of sec_305 both par- ties rely upon those regulations under sec_305 to inter- pret the phrase participate in corporate growth to any significant extent for purposes of sec_351 so do we see also martin d ginsburg jack s levin mergers acquisitions and buyouts par pincite jacob mertens law of federal income_taxation sec_43 we also note that the definition of the term pre- ferred stock as set forth in sec_351 mirrors the text of sec_1504 which is part of the description of preferred_stock that is deemed not to be stock for purposes of determining the members of an affiliated_group we under- stand the principle there to be that stock described in sec_1504 has a limited claim on the earnings and equity of the issuer and thus is more akin to debt than to equity sec_1_305-5 income_tax regs contains regulations under sec_305 that are relevant to our analysis those sec_1_305-5 income_tax regs states in relevant part the term preferred_stock generally refers to stock which in relation to other classes of stock outstanding enjoys certain limited rights and privileges generally associated with specified div- idend and liquidation priorities but does not participate in corporate growth to any significant extent the distinguishing feature of preferred_stock for the purposes of sec_305 is not its privileged position as such but that such privileged position is limited and that such stock does not participate in corporate growth to any significant extent however a right to par- ticipate which lacks substance will not prevent a class of stock from being treated as preferred_stock thus stock which enjoys a priority as to dividends and on liquidation but which is enti- tled to participate over and above such priority with another less privileged class of stock in earnings_and_profits and upon liquidation may nevertheless be treated as preferred_stock for purposes of sec_305 if taking into account all the facts and circumstances it is reasonable continued verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports regulations describe corporate growth for purposes of sec_305 with reference to the corporation’s earnings and rights upon liquidation and indicate that the substance of a stock’s right to participate in corporate growth controls over mere written declarations that the stock is allowed to so participate the regulations also indicate that in order for stock not to be characterized as preferred_stock the attributes of the stock when considered in the setting of the surrounding facts as of the time the stock is issued must establish that it is reasonably likely that the stock will meaningfully participate in corporate earnings and growth beyond the stock’s preferred limited interests for this pur- pose a corporation’s earnings and growth are best evidenced through the corporation’s payment of dividends and an increase in the corporation’s equity eg through a retention of earnings asset appreciation or contributions and the ability of a class of stock to participate in its issuer’s earnings and growth is best evidenced through the extent to which the stock is entitled to receive dividends and liquida- tion including by way of the stock’s redemption proceeds representing the corporation’s increased equity preferred_stock is generally more akin to a secure form of debt than it is to a less secure form of equity in that preferred_stock characteristically is entitled to receive without regard to cor- porate profits a set share of corporate earnings and or liq- uidation proceeds if not redeemed earlier preferred_stock for purposes of sec_305 and sec_351 follows this character- ization in that it enjoys limited rights and privileges with regard to dividends and liquidation proceeds and does not meaningfully participate in corporate growth beyond this amount to anticipate at the time a distribution is made or is deemed to have been made with respect to such stock that there is little or no likelihood of such stock actually participating in current and anticipated earnings and upon liquidation beyond its preferred interest among the facts and circumstances to be considered are the prior and anticipated earnings per share the cash dividends per share the book_value per share the extent of preference and of participation of each class both absolutely and relative to each other and any other facts which indicate wheth- er or not the stock has a real and meaningful probability of actually participating in the earn- ings and growth of the corporation petitioners gauge this reasonableness through the eyes of the class c shareholders namely cs and wannell we do not do the same the answer to the question of whether stock partici- pates in corporate growth under sec_351 or sec_1_305-5 income_tax regs turns on a consideration of the attributes of that stock in the setting at hand and a shareholder’s subjec- tive expectations in buying the stock carry no weight in deciding that answer verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner the class c stock fits squarely within the sec_351 definition of preferred_stock as gleaned from its text and the text of sec_1504 from the legislative_history under sec_351 and from the referenced regula- tions under sec_305 in relation to qhmc’s common_stock ie the class a stock the class c stock enjoys set preestablished limited rights and privileges as to dividends and liquidation proceeds and does not participate in qhmc’s growth to a significant extent in lieu of giving its holders a significant interest in qhmc’s corporate growth the class c stock gives its holders a guaranteed fixed annual income preference in the form of a set cumulative dividend and upon that stock’s redemption including incident to qhmc’s liquidation a fixed payout that is unrelated to qhmc’s cor- porate growth and as of the time the stock was issued was most likely to be dollar_figure per share while the class c stock by its terms states that its holders are entitled to receive redemption payments determined on the basis of cost savings or net equity if those amounts are greater than dollar_figure per share this entitlement is meaningless in that the redemption provisions merely allow the class c shareholders to poten- tially share in the mpb cost savings an allowance which under the facts herein is not akin to sharing in qhmc’s cor- porate growth moreover this entitlement is unlikely to occur instead as we find the expected_return on each share of the class c stock when viewed as of the time the class c stock was issued was capped at and was intended and understood to be annually and dollar_figure upon its redemp- tion in five to seven years the parties do not dispute the fact that the class c stock’s right to receive qhmc’s earnings annually is preferred fixed and limited the class c stock which qhmc specifically des- ignated and labeled as preferred_stock as opposed to common_stock entitles its holders to receive from qhmc’s surplus or net profits when and as declared by qhmc’s board annual dividends of dollar_figure per share and these divi- dends are cumulative and payable for the current_year and for all previous years before any dividend may be paid on qhmc’s common_stock the class c shareholders may not participate in or receive any dividends or share of profits whether payable in cash stock or property in excess of these dividends the class c shareholders’ ability to partici- verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports pate significantly in corporate growth therefore rests on their redemption rights respondent argues that the class c stock’s redemption rights do not give the class c shareholders a meaningful interest in qhmc’s corporate growth we agree any partici- pation rights formally set forth in the redemption provisions applicable to the class c stock are illusory in that the class c shareholders upon redemption of their stock are reason- ably foreseen as of the time that the class c stock was issued to be entitled to receive only a preferred and limited amount of qhmc’s assets equal to dollar_figure a share contrary to petitioners’ position the formula value will not operate to allow those shareholders to receive more than that set amount the formula value is simply a clever facade dis- guising the fact that the class c shareholders have no mean- ingful rights to the liquidation proceeds of qhmc beyond the dollar_figure-per-share preferred amount while the formula value on its face was carefully and artfully tailored to appear to allow for the possibility of a larger payout upon the class c stock’s redemption the formula value also was carefully and artfully tailored so that the possibility of a larger payout lacks any meaningful substance in that it is reasonable to anticipate at the time a distribution is made or is deemed to have been made with respect to such stock that there is little or no likelihood of such stock actually participating in current and anticipated earnings and upon liquidation beyond its preferred interest sec_1_305-5 income_tax regs in fact as we conclude from the record at hand when the class c stock was issued the reasonable likelihood was that the stock would fail to meaningfully participate in cor- porate earnings at all given that qhmc had no accumulated earnings when the class c stock was issued and that qhmc was reasonably expected to have little to no earnings before the class c stock was most likely to be redeemed petitioners rely heavily upon the cumulative net savings prong of the formula value to argue that the class c share- holders have an opportunity to participate in qhmcs’ growth and earnings beyond their preferred interest as petitioners see it the class c shareholders participate in qhmc’s growth we use the term redemption rights to include the class c shareholders’ rights upon qhmc’s liquidation or upon qhmc’s earlier redemption of those shares verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner on the basis of cost savings produced in managing the mpb obligations in other words they state the greater the amount of savings the more the qhmc class shareholders may participate in qhmc’s growth we see things differently the redemption provisions apply when qhmc is liquidated if qhmc exercises its call option after date or if a class c shareholder exercises the shareholder’s put option after date when one of those events occurs a class c shareholder is entitled to receive the greater of dollar_figure per share or the formula value the formula value is stated to be the amount that is the lesser_of of the cumulative cost savings as to the mpbs or of the net equity ie assets minus liabilities as of the time of redemption as shown on qhmc’s books_and_records through the application of generally_accepted_accounting_principles thus under the redemption provisions when dollar_figure is greater than or equal to the formula value class c share- holders are entitled to receive no more than dollar_figure for each of their shares in that circumstance the class c shareholders’ right to participate in liquidation proceeds is capped at dollar_figure per share and class c shareholders may not participate in qhmc’s liquidation proceeds beyond the stock’s limited pref- erence if on the other hand dollar_figure is less than the formula value then the class c shareholders are entitled to receive the amount of the formula value in that case ross tells us and we agree any redemption payment to the preferred share- holders would depend solely on cumulative cost savings not on the amount of net equity no matter how much qhmc may realistically grow such is so ross explains because of net equity will under the facts herein always exceed of the mpb cash savings and the net equity component of the formula value will therefore never control the formula value this is partly because qhmc’s net equity as of the start of the qhmc transactions was artificially high because the mpb obligations transferred to qhmc were neither reportable nor reported as a liability under generally_accepted_accounting_principles and qhmc’s net equity was anticipated to remain artificially high through the end of tye the lesser all three experts agreed that the net equity component of the formula value would not be triggered through at least the end of tye while strombom and eisenstadt concluded that continued verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports of provision in the formula value therefore eliminated any realistic possibility that the class c stock would participate in qhmc’s net equity as to the formula value’s cost savings provision this provi- sion does not amount to a participation in corporate growth the redemption provisions gave the preferred shareholders an interest in reducing the amount of the mpb obligations assumed by qhmc as opposed to participating in qhmc’s cor- porate growth and reducing those obligations will not nec- essarily generate earnings for qhmc or otherwise cause qhmc to grow following the issuance of the class c stock qhmc’s sole source_of_income was interest and under each of d t’s cashflow models qhmc’s interest_income for through was projected to be substantially less than the projected mpb costs mpb costs would have to be reduced by an amount significantly higher than petitioners’ projections for qhmc to have earnings and we are not persuaded that when the class c stock was issued it was probable that those costs would be so reduced in the relevant future in addition even if qhmc were to have grown as of the time of the class c stock’s redemption eg it invested its assets profitably the class c shareholders would receive none of that growth if there were no cost savings instead the benefit of the growth in that case would go only to quanex as the holder of qhmc’s common_stock we conclude that the cost savings compo- nent of the formula value does not allow the class c stock to participate in qhmc’s corporate growth the net equity component could be operative in tye ross has persuaded us that their conclusion is wrong because when the class c stock was issued the preferred_stock was reason- ably foreseen to be redeemed before tye as ross noted qhmc’s preferred_stock had a five- and seven-year redemption right and it was virtually certain that the class b and class c stocks if the shareholders and qhmc acted reasonably would be redeemed by date such is so because by that time the value that qhmc would have to pay the preferred shareholders upon exercise would be less than the value qhmc would have to pay the share- holders in the absence of exercise namely future dividends and other_amounts resulting from the stock’s redemption or the shareholders’ exercise price would be greater than the value qhmc would have to pay them in the absence of exercise thus ross noted and we agree as of the time that the preferred_stock was issued either qhmc or the preferred shareholders would consider it economical to redeem the preferred shares at their earliest opportunity ie no later than date ross also opined persuasively that quanex had an economic incen- tive to redeem the preferred_stock as soon as it could date because if it did then quanex could deduct all of the mpb expenses_incurred which amount was most likely going to be larger than the corresponding interest_expense quanex deducted further qhmc’s reduction of costs did not necessarily mean that qhmc would grow eg any cost reduction could be accompanied by a decline in the value of qhmc’s assets yet if the cost savings exceeded the dollar_figure threshold the additional cost savings would increase the re- demption price without a corresponding growth of qhmc verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner in sum we find that the class c stock vis-a-vis qhmc’s common_stock enjoys certain limited and preferred rights and privileges associated with dividend and liquidation priorities and that the class c stock as of the time the stock was issued did not actually allow the holders thereof to partici- pate in qhmc’s corporate growth to a significant extent we hold that the class c stock is nqps given the parties’ agree- ment that such a holding means that petitioners are not enti- tled to deduct the short-term_capital_loss we reach the same conclusion c economic_substance_doctrine overview given our just-stated holding we need not decide any of the parties’ other disputes as to the claimed loss we bear in mind however that respondent maintains that the qhmc transactions are disregarded for federal_income_tax purposes under the economic_substance_doctrine and that two courts of appeals have discussed this doctrine in the setting of simi- larly structured transactions see 454_f3d_1340 fed cir 436_f3d_431 4th cir we also note that respondent determined that the fees incurred to effect the qhmc transactions were not ordinary and necessary business_expenses and clarifies in his brief that such is so because those transactions lacked economic_substance we consider it necessary to decide whether the qhmc transactions had economic_substance and we proceed to do so in 436_f3d_431 4th cir a taxpayer transferred dollar_figure million to a controlled subsidiary in exchange for stock in the subsidiary and the subsidiary’s assumption of dollar_figure million in contingent medical liabilities the taxpayer claimed that its basis in the subsidiary’s stock was dollar_figure million and that it realized a dollar_figure mil- lion capital_loss when it sold the stock for dollar_figure million id pincite the taxpayer claimed that the liabilities were excluded under sec_357 and that under sec_358 the taxpayer did not need to reduce its basis in the subsidiary stock by the liabilities assumed by the subsidiary id pincite in 454_f3d_1340 fed cir the tax- payer transferred dollar_figure million to one of its subsidiaries in exchange for stock in the subsidiary and the subsidiary’s assumption of contingent asbestos-related liabilities against the taxpayer the taxpayer claimed that the liabilities were excluded under sec_357 and under sec_358 did not reduce its basis in the subsidiary stock id pincite6 the taxpayer as- serted a dollar_figure million basis in the subsidiary stock and claimed a dollar_figure million loss when it sold the stock for dollar_figure id verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports standard of analysis d t and quanex structured the qhmc transactions as an elaborate and devious multistep transaction each individual step of which d t promoted as meeting a literal reading of the code the regulations thereunder and various judicial and administrative interpretations the essence of the trans- actions however was simply to create an artificial multi- million-dollar tax loss that petitioners could report as an offset to their unrelated capital_gains of a similar amount although taxpayers may structure their business trans- actions in a manner that produces the least amount of tax see 552_us_421 n citing 293_us_465 277_f3d_778 5th cir rev’g 113_tc_214 the economic sub- stance doctrine requires that a court disregard a transaction that a taxpayer enters into without a valid business_purpose in order to claim tax benefits not contemplated by a reason- able application of the language and the purpose of the code or the regulations thereunder see eg 157_f3d_231 3d cir aff ’g in part rev’g in part tcmemo_1997_115 752_f2d_89 4th cir aff ’g in part rev’g in part 81_tc_184 132_tc_161 aff ’d 408_fedappx_908 6th cir blum v commissioner tcmemo_2012_16 palm canyon x invs llc v commis- sioner tcmemo_2009_288 such a transaction is dis- regarded even though it may otherwise comply with the lit- eral terms of the code and the regulations thereunder see eg coltec indus inc f 3d pincite5 while the origin of the economic_substance_doctrine is gen- erally traced to the supreme court’s holding in 293_us_465 current application of the doctrine congress codified the economic_substance_doctrine mostly as articulated by the u s court_of_appeals for the third circuit in 157_f3d_231 3d cir aff ’g in part rev’g in part tcmemo_1997_115 see sec_7701 as added to the code by the health care and education reconciliation act of pub_l_no sec stat pincite see also h_r rept no i pincite u s c c a n the codified doctrine does not apply here pursuant to its effective date in 293_us_465 the supreme court held that a reor- ganization complying with formal statutory requirements was disregarded for tax purposes be- cause the creation and immediate liquidation of the transferee corporation was an attempt to verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner stems primarily from the supreme court’s decision in 435_us_561 in frank lyon co u s pincite the taxpayer borrowed dollar_figure million from one bank bought a building from another bank for dollar_figure million and leased the building back to the same bank which had sold the property for rent equal to the tax- payer’s payments of principal and interest on the dollar_figure million loan the taxpayer claimed depreciation_deductions on the building and interest deductions on the loan and reported the payments from the bank as income from rent id pincite the united_states argued that the transaction should be dis- regarded because it was merely an elaborate financing scheme designed to manufacture tax deductions id the court disagreed holding that the transaction was not a sham id pincite the court set forth the following standard for determining when a transaction should be respected for tax purposes w here as here there is a genuine multiple-party transaction with eco- nomic substance which is compelled or encouraged by business or regu- latory realities is imbued with tax-independent considerations and is not shaped solely by tax-avoidance features that have meaningless labels attached the government should honor the allocation of rights and duties effectuated by the parties id the courts of appeals have construed the quoted language as creating an economic_substance_doctrine with the fol- lowing two prongs whether the transaction had economic_substance beyond tax benefits objective prong and whether the taxpayer had a nontax business_purpose for entering the disputed transaction subjective prong see eg acm p’ship v commissioner f 3d pincite 820_f2d_1543 9th cir aff ’g tcmemo_1986_23 rice’s toyota world inc v commissioner f 2d pincite the courts of appeals are split on the proper weight to be given to these prongs in deciding whether to respect a transaction convert ordinary_income into capital_gain the court recognized the right of a taxpayer to avoid the payment of tax through legal means but noted that the question for determination is whether what was done apart from the tax motive was the thing which the statute intended id pincite the court examined the applicable statutory text and held that the taxpayer had not formed a corporation within the intended meaning of the statute id pincite the court stat- ed that the undertaking was in fact an elaborate and devious form of conveyance masquerading as a corporate_reorganization and nothing else and upon its face lies outside the plain intent of the statute id verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports under the economic_substance_doctrine and alternative approaches have emerged some courts of appeals apply a disjunctive analysis under which a transaction is valid if it has economic_substance or a business_purpose see eg 968_f2d_1229 d c cir rev’g fox v commissioner tcmemo_1988_570 rice’s toyota world inc v commissioner f 2d pincite other courts of appeals apply a conjunctive analysis under which a transaction is valid only if the transaction has economic_substance beyond tax objectives and the taxpayer had a nontax business_purpose for entering into the transaction see 435_f3d_594 6th cir 254_f3d_1313 11th cir aff ’g 113_tc_254 254_f3d_1014 11th cir rev’g tcmemo_1999_268 still other courts of appeals adhere to the view that a lack of economic_substance is sufficient to invalidate the transaction regard- less of whether the taxpayer has motives other than tax_avoidance see eg coltec indus inc f 3d pincite and still other courts of appeals treat the objective and subjective prongs merely as factors to consider in deter- mining whether a transaction has any practical economic effects beyond tax benefits see eg acm p’ship v commis- sioner f 3d pincite under golsen v commissioner t c pincite we follow a holding of a court to which appeal lies that is squarely on point the court_of_appeals for the fifth circuit to which this case is appealable absent a stipulation to the contrary has interpreted the economic_substance test delineated in 435_us_561 as a multi-factor test see 568_f3d_537 5th cir in klamath strategic inv fund llc f 3d pincite the court_of_appeals for the fifth cir- cuit stated that the relevant factors include whether the transaction has economic_substance compelled by busi- at the time of the original and supplemental briefings in this case the court_of_appeals for the fifth circuit had not decided how it would apply the economic_substance test see eg 277_f3d_778 5th cir declining to adopt a particular approach and finding that a transaction had both economic_substance and a legiti- mate business_purpose and stating that the transaction had economic_substance under any ap- proach rev’g 113_tc_214 the court_of_appeals later decided 568_f3d_537 5th cir on which we rely in this opinion verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner ness or regulatory realities is imbued with tax-inde- pendent considerations and is not shaped totally by tax- avoidance features the court stressed that in frank lyon co u s pincite the supreme court phrased the factors in the conjunctive see klamath strategic inv fund llc f 3d pincite the court concluded that a taxpayer’s failure to meet any one of these three factors renders the transaction void for tax purposes id the court noted that if a transaction lacks economic_substance compelled by busi- ness or regulatory realities the transaction must be dis- regarded even if the taxpayers profess a genuine business_purpose without tax-avoidance motivations id qhmc transactions a objective economic_substance i background petitioners point to several factors supporting their argu- ment that the qhmc transactions had objective economic sub- stance according to petitioners qhmc engaged in numerous bona_fide economically based transactions in managing the mpb obligations qhmc assumed liability for the health care claims of a large portion of quanex’s employees took on the role of managing health care costs and developed health care cost containment strategies that quanex implemented and which resulted in demonstratable cost savings petitioners also argue that the qhmc transactions affected petitioners’ net economic position their legal relations and their nontax business interests petitioners contend that while the trans- actions presented a reasonable possibility of controlling health care costs that would otherwise be borne by peti- tioners the transactions were attended by a real risk that the objective of controlling health care costs would not be achieved in further support of their argument for objective economic_substance petitioners assert that they projected that the qhmc transactions could result in a substantial pretax profit and a substantial yield on petitioners’ cash investment strombom concluded that there was a reasonable expectation that the nontax benefits from the qhmc transactions would be at least commensurate with the transaction costs verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports strombom compared the present_value of the savings under various assumptions regarding qhmc’s ability to generate medical cost savings and the time when qhmc repurchases its preferred shares strombom’s calculations show that petitioners would realize nontax benefits with a present_value of over dollar_figure if medical benefits costs were less than projected and qhmc repurchased the preferred shares after seven years petitioners point to the track record of suc- cesses by cs and wannell in reducing petitioners’ health care costs to justify their expectation that qhmc could obtain additional future savings expected values of incremental savings in the range of to were also shown to be reasonable given the recent success of other businesses and of petitioners themselves in reducing health care spending petitioners conclude that these factors demonstrate that there was a reasonable possibility of earning a pretax profit as a result of the qhmc transactions the record does not support petitioners’ contention that the qhmc transactions had objective economic_substance to the contrary the record establishes that the qhmc trans- actions were structured from a generic product d t pro- moted to petitioners and implemented to manufacture an approximately dollar_figure million artificial tax loss and without serious regard to quanex’s desire to reduce its medical ben- efit costs we base our holding on our analysis of the factors discussed in the following parts ii and iii ii lack of substantive changes as a result of qhmc transactions although as early as or quanex and cs had general discussions regarding a possible joint_venture as a long-term approach to controlling quanex’s health care costs qhmc did not become that joint_venture despite petitioners’ assertions qhmc did not serve any meaningful purpose and strombom calculated petitioners’ net present_value from pursuing the qhmc transactions under the assumption that the transactions had no tax implications in measuring the net present_value of the transactions strombom determined the timing of the incremental cashflows that would result from the transactions the incremental cashflows included the parties’ initial investments in qhmc any medical savings realized by qhmc relative to the benchmark divi- dends consulting fees and the cashflows to the parties when qhmc repurchased the preferred_stock for purposes of these calculations strombom also assumed that petitioners incurred dollar_figure of transaction costs verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner nothing of substance changed as a result of the qhmc trans- actions the record contains no evidence that qhmc conducted any type of business operations qhmc had no employees of its own except for wannell each class a director was a quanex employee when he or she was elected except for two ful- bright attorneys each qhmc officer was a quanex employee when he or she was elected parikh who served as a qhmc board member vice president and treasurer testified that he had no specific daily activities or responsibilities to per- form for qhmc peery who also was a qhmc board member and vice president from date through date testified that he was not involved in qhmc’s operations and that he did not know he was a qhmc officer as class c shareholders cs performed the same consulting work it had provided for quanex in the past and wannell played vir- tually no role in developing or implementing any cost savings strategies in addition petitioners carried on the administration of the transferred mpb obligations as if qhmc did not exist peti- tioners continued after the qhmc transactions to process the claims for the mpbs transferred to qhmc in the same manner as before the qhmc transactions and the qhmc-covered employees’ claims were not handled differently from other employees’ claims that were not transferred to qhmc peti- tioners paid for all the costs associated with processing the mpb claims and qhmc paid no fees to petitioners for these services petitioners also initially paid the medical claims costs and the employer’s share of hmo premiums for or related to the transferred mpbs petitioners handled these payments through their treasury_department in the same manner that such costs were handled for all of their employees while qhmc subsequently reimbursed petitioners for the employees’ claims and the employer’s share of the hmo premiums that petitioners paid qhmc’s reimbursement was tied directly to its receipt of payments on the piper note and other loans to various subsidiaries of petitioners these notes represented qhmc’s sole source_of_income as qhmc’s business came solely from petitioners petitioners fail to explain why qhmc made these loans and we find them to be an arrangement by which petitioners could continue to pay verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports for the costs of the mpbs despite qhmc’s assumption of the mpb obligations iii lack of reasonable expectation of nontax benefits on petitioners’ part we are not persuaded by strombom’s projections that the qhmc transactions would result in any meaningful nontax benefit for petitioners to the contrary the economic con- sequences of the transactions were inconsequential when compared with the tax benefits to be received as ross persuasively observes strombom’s conclusion that the qhmc transactions had a reasonable possibility of nontax benefits is flawed because he failed to take into account the prob- ability of petitioners’ attaining any cost savings at all let alone the probability of achieving any particular magnitude of cost savings petitioners provide no support for the prob- ability that the assumed cost savings would occur even more significantly as ross points out strombom’s calculations are flawed because he considers any medical savings realized by qhmc to be incremental cashflows attrib- utable to the qhmc transactions in other words strombom assumes that any cost savings achieved by qhmc or more accurately cs are the result of the formation of qhmc and its management of the assumed mpb obligations however only medical savings realized by qhmc that petitioners would not have obtained in the absence of the qhmc transactions should constitute incremental cashflows in strombom’s anal- ysis petitioners and cs were achieving cost savings before the qhmc transactions through their prior consulting arrangement because strombom does not factor in the med- ical savings that petitioners would have obtained without the qhmc transactions or demonstrate that the cost savings are linked to the formation of qhmc his projections as to the cost savings produced by the qhmc transactions are inherently flawed we reject petitioners’ argument that the qhmc transactions had a reasonable expectation of nontax benefits we also note that strombom failed to consider potentially perverse incentives resulting from the qhmc transactions which might result in cost increases instead of cost savings for exam- ple because the preferred shareholders would share the benefits of any cumulative cost savings with quanex but quanex alone would bear the burden of any cost increase the preferred share- holders have an incentive to engage in high-risk strategies that have some potential to result in large cost savings but which in fact result in large cost increases verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner b subjective business_purpose i background petitioners argue that they entered into the qhmc trans- actions for the business_purpose of making a profit and not for the sole purpose of obtaining tax benefits petitioners assert that they hoped to achieve cost savings through iso- lating and controlling contingent liabilities for quanex’s health care costs according to petitioners because quanex spent millions of dollars every year on its employee health benefits controlling the growth of these costs represented an important and useful business_purpose petitioners claim that they conducted an extensive pretax and aftertax anal- ysis that evaluated the risks of engaging in the deal and con- cluded that the transactions would be profitable petitioners argue that they sold the class c stock to cs and to wannell to allow them to retain a portion of the net health care savings they produced thus providing an incentive to lower the cost of qhmc’s medical benefits cs and wannell peti- tioners argue were not accommodating a tax_shelter scheme but had special expertise in the management of health care costs and had valid business reasons for entering the trans- actions petitioners contend that the transactions were rationally related to a useful nontax purpose that addressed petitioners’ economic concerns over rising health care costs on the basis of our analysis of petitioners’ motives for entering the qhmc transactions we find that petitioners have failed to establish a business_purpose for the qhmc transactions while petitioners make general statements about cutting health care costs they offer little explanation as to how the qhmc transactions furthered that goal accord- ingly we decline to conclude that petitioners have met their burden of proving that they entered into the qhmc trans- actions for the purpose of reducing their health care costs rather the record and reasonable inferences drawn there- from support a conclusion that petitioners’ purported busi- ness purpose was merely window dressing conceived in an attempt to satisfy federal tax law while manufacturing high basis stock that they preplanned to sell to generate a large artificial tax loss we base our holding on our analysis of the verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports following four factors discussed in the following parts ii iii iv and v ii petitioners’ entering into qhmc transactions solely as means to generate artificial capital_loss to offset capital_gains petitioners did not implement the qhmc transactions for a nontax business reason to the contrary the qhmc trans- actions stemmed from a turnkey tax_shelter that was designed and promoted by d t and was quickly imple- mented with prearranged steps designed to generate an artificial multimillion-dollar tax loss to offset petitioners’ unrelated multimillion-dollar capital_gains singer on behalf of d t initially introduced petitioners to the idea of using the qhmc transactions as a method of achieving tax avoid- ance singer sought out petitioners for a contingent_liability transaction because of their foreseen capital_gains not because of any desire to reduce their health care costs and petitioners retained d t for tax_advice on the transaction including a proposed course of action to effect that advice singer and schneider the two d t professionals who were most connected with the implementation of the qhmc trans- actions specialized in tax_advice the record does not estab- lish nor do we find that either of them also was a competent adviser on the legitimate savings of health care costs the qhmc transactions were consummated after the planting of that initial seed ie the claim that a significant noneconomic loss could be artificially generated on the basis of a literal reading of the code and the regulations and administrative rulings thereunder sufficient to offset peti- tioners’ anticipated capital_gains the use of d t’s tax_shelter promotion drove the planning and the consummation of the qhmc transactions with each step of the transaction prearranged and with the intended goal of tax_avoidance in sight and was specifically designed to mask the qhmc trans- actions with an appearance of legitimacy petitioners’ recruit- ment of chapman and wannell as necessary participants in the transactions was then done without negotiations over the terms of the transactions but with quanex’s offer of an essentially guaranteed and risk-free return quanex was in such a hurry to implement the qhmc transactions to gen- verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner erate the desired loss for tye that its board in a single sitting approved each step of the transactions at or shortly after the time that the board was first asked to consider them the fact that the qhmc transactions were designed to accomplish the single objective of tax savings is further seen by the short time in which all of the prearranged steps were taken the approximately dollar_figure million loss generated by the qhmc transactions was prearranged artificial and intentional singer represented to petitioners that the revenue_ruling made tax benefits available to them through a contingent_liability transaction singer based his representation on knowledge he obtained from the ddcl which stated that through the proper structuring of a series of transactions that revolved around the use of an environmental manage- ment company and the sale of some of its stock outside the group at a loss a taxpayer may be allowed immediately to deduct a capital_loss equal to the amount of the environ- mental reserve and to deduct an additional_amount when an expenditure was actually made to satisfy the accrued liability relying on the ddcl and the revenue_ruling d t and petitioners discussed the possibility of placing some of quanex’s liabilities in a separate_entity through a similar series of transactions so as to generate a significant report- able artificial loss singer initially proposed structuring the transaction using environmental liabilities but rose opted for medical liabilities singer and petitioners intended to use the contingent_liability transaction as a means to generate a substantial capital_loss that could be used to offset the capital_gains resulting from the impending sales of lasalle and the tube group while developing the qhmc transactions petitioners were finalizing the lasalle and tube group sales that would result in millions of dollars in capital_gains to petitioners rose and singer both knew of the lasalle deal when singer introduced the idea of the qhmc transactions and rose also knew that petitioners were trying to sell the tube group when singer and petitioners discussed using a joint_venture to manage the mpb obligations singer worked on the lasalle petitioners already had the escrow account to cover their potential exposure to the environ- mental liabilities verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports sale during the time he worked on the qhmc transactions and singer knew that petitioners expected a large capital_gain on the sale importantly petitioners arranged the qhmc transactions so that the amount of liabilities transferred to qhmc and thus the amount of capital_loss would be enough to offset the anticipated gains from the lasalle and tube group sales before the qhmc transactions closed singer and royce dis- cussed the hypothetical amount of capital_gain on the lasalle sale in a footnote appearing in several outlines of the proposed qhmc transactions d t references the assumed gains resulting from the lasalle and tube group sales with regard to the amount of liabilities to be trans- ferred the amount of liabilities transferred to qhmc thus was determined by anticipated tax benefits and not by any purported business_purpose with respect to the footnote in the august outline singer royce and rose testified that the footnote referred to the amount of contingent liabilities d t mistakenly expected lasalle and mst to contribute to qhmc singer testified that the footnote was in error because lasalle and mst were sold or in the process of being sold as of the date of the august letter singer further testified that the footnote was erro- neous because quanex intended to use liabilities from core businesses and lasalle and mst were not core businesses royce testified that the names of the entities contributing the liabilities were not relevant as of date and that only the structure of the transactions was relevant at that time so that if d t operated under the assumption that lasalle was contributing mpbs that would not necessarily lead quanex to the wrong conclusions rose testified that he did not instruct d t or singer that the amount of the liability that was going to be transferred to qs in the plan- ning of the transactions should be related to the amount of gain on the sales of lasalle and mst we reject the testimony of singer royce and rose on this point as not credible no version of the d t proposal ever mentioned any cash or mpb contributions from lasalle mst or gst the lasalle sale closed on date almost four the predetermined loss to be recognized as part of the qhmc transactions was dollar_figure while the capital_gain ultimately recognized by petitioners on the sale of its inter- ests in lasalle and the tube group was dollar_figure verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner months before the august letter and as of date quanex which was guiding the qhmc transactions’ revision process through royce knew lasalle would not be available to provide mpbs because it had been sold singer who helped prepare and review the august outline worked on the lasalle sale and knew lasalle had been sold by that time in our finding that the footnote addressed the gains on the assets sales rather than the mpbs that lasalle and the tube group would contribute we give weight to the mooney memorandum the mooney memorandum addressed various items that mooney believed were incorrect in the august outline and it did not state that the footnote in the august outline was in error or otherwise address the footnote the mooney memorandum also did not indicate that anyone had commented on the footnote or had questioned why lasalle and the tube group which quanex had sold or was in the process of selling would contribute mpbs to qhmc also schneider testified that he understood the phrase dollar_figure mil- lion pertains to lasalle to refer to the anticipated gain on the lasalle sale although schneider also testified that singer should be relied on to interpret a difference of opinion as to the meaning of something in the august outline because only singer signed the letter we find schneider’s testimony on this issue more credible accordingly we find on the basis of the evidence in the record as a whole that the footnote referred to the amounts of anticipated gains on the lasalle and the tube group sales iii petitioners’ selection of transferred mpbs without regard to effective medical cost management the manner in which petitioners selected the pool of med- ical liabilities to be assumed by qhmc also demonstrates that petitioners lacked a valid business_purpose for entering into the qhmc transactions petitioners after estimating the amount of their anticipated capital_gains selected the nec- essary amount of mpb obligations to transfer to qhmc to achieve the desired capital_loss petitioners offer no rationale as to why they selected the particular mpb obligations trans- ferred and the record lacks any evidence suggesting that the selection of the mpb obligations related to managing the mpb obligations in an effective and cost-efficient manner in addi- verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports tion while royce and rose quanex’s tax director and cfo respectively played active roles in choosing which mpb obligations were to be transferred peery quanex’s vice president of human resources who was in charge of employee_benefits and the most knowledgeable source for quanex’s employee health benefits problems made no rec- ommendation about the groups of employees or the types of health care benefits to be included in the qhmc transactions additionally wannell and cs on whose expertise petitioners had purportedly planned to capitalize in the qhmc trans- actions were not consulted regarding the medical liabilities transferred to qhmc and did not participate in any decisions concerning liability selection iv equity_interest in qhmc granted to cs and wannell as meaningless incentive to reduce health care costs although petitioners proffer a potentially valid purpose of offering equity incentives to wannell and cs the formation of qhmc as a healthcare management company was meaning- less given that cs managed quanex’s healthcare costs in the same manner both before and after the qhmc transactions while cs did a greater amount of work for quanex after the formation of qhmc the nature of cs’ work did not change petitioners continued to provide data to cs for all quanex employees and cs advanced potential medical savings strategies for all quanex employees not just those whose medical_benefit obligations petitioners assigned to qhmc additionally cs continued to bill petitioners in the same manner it had before the qhmc transactions failing to make any specific reference to qhmc or to the covered groups cs thus maintained essentially the same business relationship with quanex before and after the qhmc transactions con- tinuing to give its best effort in performing the exact same consulting services it had before the transactions the argu- ment that the qhmc transactions encouraged cs to provide better services because of its new_shareholder status does not conform with the evidence in the record the record also does not support petitioners’ argument that petitioners wanted wannell to own class c stock as an for example cs worked extensively on implementing a ppo plan for all quanex employees as a cost savings strategy verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner incentive wannell’s involvement with qhmc was extremely limited wannell attended just two board meetings and he did not participate in any other aspect of qhmc’s business quanex’s health care benefits personnel never discussed benefits issues with wannell and his only contact was with royce quanex’s tax director because of wannell’s extremely limited involvement with the mpb obligations and in qhmc we do not find credible petitioners’ assertion that wannell was allowed to purchase an equity_interest as an incentive to achieve cost savings on qhmc’s behalf instead as we find petitioners selected wannell and cs to serve as trusted and loyal facilitators for the qhmc transactions petitioners set the costs of wannell’s and cs’ equity interests at relatively low amounts dollar_figure and dollar_figure respectively and lowered those costs even further by effectively quickly returning a portion of the initial cash outlays to wannell and cs in the form of the first five quarterly dividends in addition peti- tioners structured the qhmc transactions so that the money wannell and cs devoted to the transactions was guaranteed to be returned to them both as to principal and with a reasonable premium and allowed wannell and cs to accom- plish their desired results ie for wannell a guaranteed return at least commensurate with his other opportunities and for cs an opportunity to increase its business with peti- tioners v unnecessary assumption of mpb obligations by qhmc petitioners also do not sufficiently explain the reason for qhmc’s assumption of the mpb obligations while petitioners contend that qhmc assumed the mpb liabilities to isolate costs within qhmc in order to facilitate controlling such costs the transfer of the liabilities in exchange for dollar_figure mil- lion is separate and distinct from the alleged purpose behind qhmc’s formation-to assume a managerial role in reducing the cost of health care and making a profit the cost-reducing benefits of qhmc as alleged by petitioners resulted from the creation of a separate_entity and the alleged ability of its new shareholders to manage and reduce health care costs and not from qhmc’s assumption of the mpb obligations them- selves simply put qhmc did not need to assume the mpb obligations for petitioners to reduce health care costs cs verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports effectively managed quanex’s health care costs in the same manner before and after the creation of qhmc whether peti- tioners or qhmc was responsible for the ultimate payment of the mpb obligations is irrelevant nor do petitioners explain why the class c stock had to detour briefly through qs qs’ ownership lasted less than a week and its sale of stock to wannell had been preplanned at the outset of the qhmc transactions diverting an equity_interest presumably intended for wannell through qs was a key element in reaping the claimed tax benefits of the qhmc transactions under d t’s and petitioners’ reading of the code and interpretations thereunder the issuance of stock to qs allowed qs to obtain a high basis in the qhmc stock and the subsequent sale to wannell allowed qs to realize and recognize the purported loss c conclusion on the basis of our analysis of the qhmc transactions we conclude and hold that the qhmc transactions lacked both objective economic_substance and a subjective business pur- pose see klamath strategic inv fund llc f 3d pincite we therefore disregard the effects of the transactions that gave rise to petitioners’ dollar_figure million basis in the class c stock consequently given the parties’ agreement that our holding means that petitioners are not entitled to deduct the short-term_capital_loss we reach the same conclusion iv fees incurred in furtherance of qhmc transactions deductions are strictly a matter of legislative grace and taxpayers bear the burden of producing sufficient evidence to substantiate any deduction that would otherwise be allowed by the code sec_6001 rule a 503_us_79 while sec_162 generally lets a corporate taxpayer deduct the ordinary and necessary expenses of its trade_or_business expenditures made in an attempt to obtain abusive_tax_shelter benefits are not ordinary and necessary business_expenses or otherwise deductible under sec_162 see klamath strategic inv fund llc f 3d pincite see also 924_f2d_1018 11th cir expenses arising from transactions lacking economic_substance were not verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner deductible aff ’g 91_tc_733 862_f2d_1486 11th cir if a transaction lacks economic_substance then expenses or losses_incurred in connection with the trans- action are not deductible aff ’g 87_tc_1087 winn-dixie stores inc v commissioner t c pincite administrative fees were not deductible because they were incurred in connection with and were an integral part of a sham_transaction on their return petitioners claimed deductions of dollar_figure for consulting fees paid to d t dollar_figure for legal fees paid to fulbright and dollar_figure for appraisal fees paid to watson wyatt petitioners paid all of these fees in further- ance of implementing the qhmc transactions because we hold that the qhmc transactions lacked economic_substance we affirm respondent’s determination that petitioners may not deduct these transaction costs on their return v accuracy-related_penalties a background respondent determined that petitioners’ reporting an inflated basis of dollar_figure million in the class c stock constituted a gross_valuation_misstatement and that petitioners were liable for a penalty under sec_6662 and h to the extent of any underpayment_of_tax attributable to the claimed capital_loss in the alternative respondent deter- mined that petitioners were liable under sec_6662 and b or alternatively b for a accuracy-related pen- alty as to that portion of any underpayment finding that the underpayment resulting from the disallowance of the short- term capital_loss was attributable to negligence or disregard of rules and regulations or alternatively resulted in a substantial_understatement_of_income_tax respondent also determined that the accuracy-related_penalty under sec_6662 and b or alternatively b applied to the extent of the underpayment_of_tax attributable to the dis- allowed deduction for the transaction fees b gross_valuation_misstatement respondent determined that the accuracy-related pen- alty applies to any underpayment_of_tax resulting from the verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports disallowed capital_loss deduction to that end respondent notes petitioners claimed a dollar_figure million basis in the class c stock sold to wannell and the basis in that stock is actually dollar_figure through our application of sec_351 or zero through our application of the economic_substance_doctrine sec_6662 and b imposes an accuracy-related pen- alty of on the portion of an underpayment attributable to any substantial_valuation_misstatement a substantial_valuation_misstatement exists if the value of any property or the adjusted_basis of any property claimed is percent or more of the amount determined to be the correct amount of such valuation or adjusted_basis sec_6662 the penalty imposed by sec_6662 increases from to if the underpayment is attributable to a gross valu- ation misstatement sec_6662 a gross_valuation_misstatement occurs if the value of any property or the adjusted_basis of any property reported by the taxpayer is or more of the amount determined to be the correct amount of such valuation or adjusted_basis sec_6662 in the case of a corporation the substantial or gross_valuation_misstatement penalty may only apply where the portion of the underpayment for the taxable_year attrib- utable to the substantial_valuation_misstatement exceeds dollar_figure sec_6662 petitioners contend that respondent wrongly determined that the gross_valuation_misstatement penalty applies to the portion of an underpayment attributable to the disallowed capital_loss as petitioners see it that portion of the under- payment did not involve a valuation misstatement because it is attributable to our finding that petitioners’ claimed capital_loss deduction was improper petitioners cite 902_f2d_380 and 862_f2d_540 for the proposition that the commissioner may not penalize a taxpayer for a valuation_overstatement where the commissioner totally disallows a deduction because the underpayment from the disallowance is attributable to the claiming of an improper deduction not to a valuation over- statement in those cases the taxpayers made valuation overstatements of certain property and claimed depreciation_deductions and or investment tax_credits on the basis of the overstated values see heasley v commissioner f 2d pincite todd v commissioner f 2d pincite the commis- verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner sioner disallowed the claimed deductions and investment tax_credits and determined that the taxpayers were liable for valuation_overstatement penalties see heasley v commis- sioner f 2d pincite todd v commissioner f 2d pincite the court_of_appeals for the fifth circuit held that the disallowances did not result from a misstatement of the assets’ values or bases but from the claiming of an improper deduction see heasley v commissioner f 2d pincite todd v commissioner f 2d pincite under these cases the portion of a tax underpayment that is attributable to a valuation_overstatement is determined after taking into account any other proper adjustment to tax_liability todd v commissioner f 2d pincite we have found and have held that the capital_loss deduc- tion was improper because the relevant contributions did not qualify for nonrecognition treatment under sec_351 and alternatively the qhmc transactions lacked economic_substance this case is appealable to the court_of_appeals for the fifth circuit absent a stipulation to the contrary the view of that court is that a valuation_misstatement_penalty does not apply when a transaction is disregarded or when a deduction is otherwise disallowed for a reason unrelated to valuation that view is contrary to the view of various other courts of appeals see 196_f3d_147 3d cir w henever a taxpayer knowingly invests in a tax_avoidance entity which the taxpayer should know has no economic_substance the valuation overstate- ment penalty is applied as a matter of course aff ’g tcmemo_1997_385 118_f3d_184 4th cir the valuation_overstatement_penalty applied because the value overstatement was a primary reason for the disallowance of the claimed tax benefits aff ’g tcmemo_1996_167 982_f2d_163 6th cir the entire artifice of the tax_shelter at issue was constructed on the foundation of the overvaluation of its assets aff ’g tcmemo_1991_449 933_f2d_143 2d cir the lack of economic sub- stance was due in part to the overvaluation and thus the underpayment was attributable to the valuation overstate- ment aff ’g tcmemo_1989_684 as supplemented by tcmemo_1990_205 876_f2d_616 8th cir when an underpayment stems verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports from disallowed depreciation_deductions or investment_credit due to lack of economic_substance the deficiency is attrib- utable to overstatement of value aff ’g tcmemo_1988_427 see also 661_f3d_667 1st cir the court_of_appeals for the fifth circuit’s view also is contrary to the view of this and other courts see eg santa monica pictures llc v commissioner tcmemo_2005_104 80_fedclaims_11 under golsen v commissioner t c pincite we follow a holding of the court to which an appeal lies if that holding is squarely on point we believe that the court’s holdings in 902_f2d_380 and 862_f2d_540 meet that standard in that the grounds underlying our disallowance of the capital_loss deduction are not directly related to petitioners’ valuation of the class c stock or to petitioners’ reporting of the proper basis therein a basis that flows from the applicability or nonapplicability of sec_351 the cases of heasley and todd therefore require us to hold in this case that any overvaluation of the stock or basis was subsumed in the disallowance of the cap- ital loss deduction and that any resulting underpayment is attributable not to an overvaluation of stock or basis but to the disallowance of the capital_loss deduction on account of the inapplicability of sec_351 accord 472_fsupp2d_885 e d tex noting that the court_of_appeals for the fifth circuit’s view on the applicability of the valu- ation misstatement penalty is contrary to the views of other courts of appeals but holding that the court must follow the law of the fifth circuit aff ’d in part vacated in part and remanded 568_f3d_537 5th cir npr invs llc v united_states a f t r 2d ria u s tax cas para big_number e d tex same accordingly on the basis of 902_f2d_380 and 862_f2d_540 we hold that the valu- ation misstatement penalty does not apply to this case c negligence sec_6662 and b imposes an accuracy-related pen- alty of on any portion of an underpayment_of_tax attrib- verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner utable to n egligence or disregard of rules or regulations for purposes of sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with code provisions sec_6662 negligence is determined by testing a taxpayer’s conduct against that of a reasonable prudent person see 898_f2d_455 5th cir aff ’g tcmemo_1989_189 and aff ’g tcmemo_1989_56 rules or regulations include the provisions of the code temporary or final regulations issued under the code and revenue rulings or notices issued by the irs sec_1_6662-3 income_tax regs a return position that has a reasonable basis is not attributable to negligence sec_1_6662-3 income_tax regs a reasonable basis connotes significantly more than not being frivolous or pat- ently improper sec_1_6662-3 income_tax regs the reasonable basis standard is not satisfied by a return posi- tion that is merely arguable or colorable id that respondent determined the negligence_penalty applied to the underpayment attributable to the disallowed deductions for transaction costs respondent also determined that the negligence_penalty applied to the underpayment attributable to the capital_loss adjustment petitioners con- tend that they made a reasonable attempt to comply with the provisions of the code and that they did not carelessly reck- lessly or intentionally disregard rules or regulations according to petitioners their return was prepared through a careful and deliberate process in conformity with the advice of qualified_tax professionals including royce parikh and singer petitioners also contend that they had a reasonable basis for the position they took on their return with respect to both disallowed items petitioners lastly argue that the negligence_penalty is inappropriate because the issues surrounding the qhmc transactions involved complex legal determinations on issues that were reasonably debatable or on which there could be honest dif- ferences of opinion petitioners primarily cite the case of 998_f2d_1514 9th cir involving allocation and deduction of research_and_experimentation expenses to and by taxpayer partnership’s limited partners aff ’g in part rev’g in part tcmemo_1990_380 in support of this last argument verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports the record does not support petitioners’ arguments to the contrary we find that petitioners did not make a reasonable attempt to comply with existing tax laws and that they failed to exercise ordinary and reasonable care in the preparation of their return rose royce parikh and singer were well-educated tax professionals with extensive tax experi- ence on the basis of their knowledge and experience they should have known and in fact probably knew that formal compliance with statutory provisions even if present is insufficient to sustain transactions that have no economic_substance and are mere contrivances designed solely to obtain tax benefits they also should have known and in fact probably knew that the class c stock as of the time of it issuance was limited and was most likely not going to include a share of any qhmc growth to a significant extent we cannot agree with petitioners’ contention that the qhmc transactions had a reasonable basis or that the complexity of the transactions concerns issues that are reasonably debat- able the qhmc transactions were part of an economic sham designed to generate a substantial tax loss petitioners have not presented an alternative view to which we can affix a reasonable interpretation of the transactions we sustain respondent’s determination that negligence penalties are appropriate in this case d substantial_understatement sec_6662 and b imposes an accuracy-related pen- alty of on the portion of an underpayment attributable to any substantial_understatement_of_income_tax an under- statement is defined as the excess of the amount of tax required to be shown on the return for a taxable_year over the amount of tax imposed that is shown on the return rose royce and parikh were c p a s and singer was a c p a and a tax attorney in fact given the scale of their efforts to disguise the qhmc transactions as a legitimate transaction we can only presume that rose royce parikh and singer each knew quite well that a transaction without economic_substance is invalid petitioners also argue that it is inappropriate to impose the negligence_penalty against them because they state this case is a close case and the government lost 340_fsupp2d_621 d md aff ’d in part rev’d in part and re- manded 436_f3d_431 4th cir and 62_fedclaims_716 vacated and remanded 454_f3d_1340 fed cir two cases which involve similar facts and legal issues we disagree with this argument we do not consider the issues here to present a close case in addition the two cases which petitioners rely upon were decided after petitioners filed their return further neither trial court’s view of the economic_substance_doctrine was accepted by the court_of_appeals upon appeal of those judgments verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner reduced by any rebate sec_6662 for corporations an understatement of income_tax is substantial if the under- statement exceeds the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 and b any understatement is reduced to the extent it is attrib- utable to an item for which there is or was substantial_authority for the taxpayer’s treatment for such item or with respect to which the relevant facts affecting the item’s tax treatment are adequately disclosed in the return or in a statement attached to the return and there is a reasonable basis for the tax treatment of the item by the taxpayer sec_6662 the exceptions for understatements supported by substantial_authority or by adequate_disclosure are not available for any item that is attributable to a tax_shelter of a corporation sec_6662 in that context a tax_shelter is a partnership or other entity any invest- ment plan or arrangement or any other plan or arrange- ment if a significant purpose of such partnership entity plan or arrangement is the avoidance or evasion of federal_income_tax sec_6662 respondent determined as an alternative to the applica- bility of the accuracy-related_penalty for negligence that the underpayment resulting from the disallowed capital_loss and the disallowed deduction of the transaction fees results in a substantial_understatement_of_income_tax warranting a penalty under sec_6662 additionally respondent con- tends that the qhmc transactions constitute a tax_shelter under sec_6662 and consequently the substantial_authority and adequate_disclosure exceptions to the substantial_understatement_penalty are unavailable to petitioners petitioners do not dispute that the understatement of income_tax resulting from the items is substantial peti- tioners argue that their position on the return was sup- ported by both substantial_authority and adequate_disclosure reducing to zero under sec_6662 in support of this argument petitioners assert that respondent conceded the issue of whether the under- statement is attributable to a tax_shelter petitioners contend that the following statement in the notice indicated to peti- tioners that they could demonstrate substantial_authority or the understatement verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports items additionally petitioners adequate_disclosure to defeat the substantial_understatement_penalty the underpayment is attributable to a substantial_understatement_of_income_tax and you have not shown that you had substantial_authority for the way you reported the items and you did not make any disclosures explaining the adjusted that respondent failed to raise the tax_shelter issue in the notice in any of the pleadings or at trial and as a result peti- tioners would suffer substantial detriment because they were not able to address the specific elements relating to sec_6662 petitioners conclude that the question of whether the qhmc transactions are a tax_shelter for sec_6662 purposes is a new issue that should not be heard by the court claim petitioners’ argument is baseless respondent did not con- cede the tax_shelter issue by merely asserting that peti- tioners failed to meet the substantial_authority and adequate_disclosure defenses to the substantial_understatement pen- alty petitioners bear the burden of proving that respondent’s determination to assess the substantial_understatement pen- alty is inappropriate see rule a accordingly peti- tioners must demonstrate that the qhmc transactions were not a tax_shelter_item and if that is the case that substan- tial authority and or adequate_disclosure are present given respondent’s argument that the qhmc transactions lacked economic_substance petitioners were on notice of the possi- bility that the transactions could be found to be a tax_shelter under sec_6662 see eg palm canyon x invs llc v commissioner tcmemo_2009_288 santa monica pictures llc v commissioner tcmemo_2005_104 because we hold that the qhmc transactions had no eco- nomic substance and that their only purpose was to manufac- ture high-basis stock to generate a tax loss we find that the multistep contingent_liability transaction in which petitioners engaged was a tax_shelter for purposes of sec_6662 tax_avoidance was clearly a significant if not the sole purpose of the qhmc transactions petitioners are therefore unable to while sec_7491 places a burden of production upon the commissioner with respect to an individual’s liability for an accuracy-related_penalty under sec_6662 sec_7491 has no applica- bility where as here the taxpayer is a corporation see 126_tc_191 verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner claim that the underpayment resulting from the improperly claimed tax loss should be reduced because of substantial_authority or adequate_disclosure we sustain respondent’s alternative determination that the substantial understate- ment penalty is appropriate in this case we note however that only one sec_6662 accuracy-related_penalty may be imposed with respect to a given portion of an underpayment even if that portion is attributable to more than one of the types of conduct listed in sec_6662 see new phoenix sunrise corp v commissioner t c pincite sec_1 c income_tax regs e sec_6664 reasonable_cause exception overview the accuracy-related_penalty imposed under sec_6662 does not apply with respect to any portion of an under- payment to which the taxpayer can demonstrate reasonable_cause and good_faith sec_6664 reasonable_cause requires that the taxpayer have exercised ordinary business care and prudence as to the disputed item see neonatology assocs p a v commissioner t c pincite the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is generally the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability id circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all the facts and cir- cumstances including the experience knowledge and edu- cation of the taxpayer id a taxpayer may demonstrate reasonable_cause through reliance on the advice of a professional tax adviser as to the proper treatment of an item id see also neonatology assocs p a v commissioner t c pincite the taxpayer must demonstrate that reliance on the professional’s advice was reasonable and that the taxpayer acted in good_faith sec_1_6664-4 income_tax regs all facts and cir- cumstances are taken into account in determining whether a taxpayer has reasonably relied in good_faith on professional tax_advice as to the treatment of the plan or arrangement verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports under federal tax law sec_1_6664-4 income_tax regs the professional’s advice must be based upon all pertinent facts and circumstances and the law as it relates to those facts and circumstances sec_1_6664-4 income_tax regs the advice must take into account the taxpayer’s pur- poses for entering a transaction and for structuring a trans- action in a particular manner id the advice must not be rendered on the basis of unreasonable factual or legal assumptions and must not unreasonably rely on the rep- resentations statements findings or agreements of the tax- payer or any other person sec_1_6664-4 income_tax regs reliance is generally unreasonable where it is placed upon insiders or promoters or their offering mate- rials or when the person relied upon has an inherent conflict of interest that the taxpayer knew or should have known about see neonatology assocs p a v commissioner t c pincite for purposes of the substantial_understatement_penalty under sec_6662 a taxpayer must meet a more strin- gent reasonable_cause exception when the understatement is attributable to a tax_shelter sec_1_6664-4 income_tax regs we determine whether a corporation acted with reasonable_cause and in good_faith in its treatment of a tax_shelter_item on the basis of all pertinent facts and cir- cumstances id a corporation’s legal justification for the transaction may be taken into account as appropriate in establishing that the corporation acted with reasonable_cause and in good_faith in its treatment of a tax_shelter_item sec_1_6664-4 income_tax regs however a corporation’s legal justification may be taken into account only if the cor- poration satisfies both the authority and belief requirements described in sec_1_6662-4 income_tax regs satisfac- tion of those requirements is not necessarily dispositive but it is an important factor to consider in determining whether a corporate taxpayer acted with reasonable_cause and in good for example the advice must not be based upon a representation or assumption which the taxpayer knows or has reason to know is unlikely to be true such as an inaccurate representa- tion or assumption as to the taxpayer’s purposes for entering into a transaction or for struc- turing a transaction in a particular manner sec_1_6664-4 income_tax regs legal justification includes any justification relating to the treatment or characterization under the federal tax law of the tax_shelter_item or of the entity plan or arrangement that gave rise to the item sec_1_6664-4 income_tax regs accordingly a taxpayer’s belief as to the merits of the taxpayer’s underlying position is a legal justification id verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner faith sec_1_6664-4 income_tax regs facts and cir- cumstances other than a corporation’s legal justification may be taken into account in determining whether the corpora- tion acted with reasonable_cause and in good_faith with respect to a tax_shelter_item regardless of whether the min- imum requirements are satisfied sec_1_6664-4 income_tax regs the authority requirement is satisfied if there is substan- tial authority for the tax treatment of the item as defined in sec_1_6662-4 income_tax regs see sec_1 e i a income_tax regs the belief requirement is satisfied only if on the basis of all facts and circumstances the corporation reasonably believed when the return was filed that the tax treatment of the item was more_likely_than_not the proper treatment see sec_1_6664-4 income_tax regs a corporation is considered reasonably to believe that the tax treatment of an item is more_likely_than_not the proper tax treatment if the corporation analyzes the pertinent facts and authorities in the manner described in sec_1_6662-4 and in reliance upon that anal- ysis reasonably concludes in good_faith that there is a greater than percent likelihood that the tax treatment of the item will be upheld if chal- lenged by the internal_revenue_service or the corporation reasonably relies in good_faith on the opinion of a professional tax advisor if the opinion is based on the tax advisor’s anal- ysis of the pertinent facts and authorities in the manner described in sec_1_6662-4 and unambiguously states that the tax advisor concludes that there is a greater than 50-percent likelihood that the tax treatment of the item will be upheld if challenged by the internal_revenue_service sec_1_6664-4 and income_tax regs analysis petitioners bear the burden_of_proof in establishing their reasonable_cause defense see 116_tc_438 petitioners argue that an accuracy-related whether substantial_authority exists is determined by an objective standard involving an analysis of the law and an application of the law to relevant facts sec_1_6662-4 income_tax regs the taxpayer’s belief that there is substantial_authority for the tax treatment of an item is thus not relevant in determining whether there is substantial_authority for that treat- ment sec_1_6662-4 income_tax regs substantial_authority is present for the tax treat- ment of an item only if the weight of the authorities supporting the treatment is substantial in relation to the weight of authorities supporting contrary treatment id the weight accorded an authority depends on its relevance and persuasiveness as well as the type of document pro- viding the authority sec_1_6662-4 income_tax regs verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports penalty under sec_6662 does not apply because under sec_6664 petitioners had reasonable_cause and acted in good_faith with respect to the underpayment resulting from both the disallowed capital_loss and the disallowed deduction of the transaction fees petitioners’ primary defense is that they reasonably relied in good_faith on the opinion of their professional tax adviser singer petitioners assert that singer provided petitioners with comprehensive and detailed advice in d t’s draft opinion which was prepared under singer’s supervision and reflected advice given by singer and other specialists at d t regarding the tax treatment of the qhmc transactions and the claimed capital_loss the ultimate conclusion of singer’s tax_advice was that petitioners’ tax treatment of the qhmc transactions would more_likely_than_not be sustained petitioners argue that they followed singer’s tax_advice in the preparation of the return and that singer signed the return on behalf of d t as the paid return preparer petitioners conclude that none of the sec_6662 accuracy-related_penalties determined by respondent is appropriate because petitioners relied in good_faith on profes- sional tax_advice regarding complex tax issues on the basis of our examination of the facts and cir- cumstances surrounding the qhmc transactions we do not find that petitioners had reasonable_cause and acted in good_faith petitioners conducted no independent investigation of the tax consequences of the qhmc transactions and quanex’s tax department did not prepare any internal written tax opinion or memorandum discussing the tax consequences of the qhmc transactions further none of quanex’s officers testified that he or she analyzed the facts or authorities nec- essary to make a good-faith conclusion regarding the tax treatment of the transactions rose understood that the transactions generated a significant artificial capital_loss but he conducted no independent investigation parikh knew that the qhmc transactions generated a significant artificial cap- ital loss but he did not speak with anyone at d t about the qhmc transactions or read the draft opinion before signing petitioners’ return royce quanex’s tax director knew that the qhmc transactions generated a significant artificial capital_loss but he prepared no tax opinion on the subject and he did not obtain a tax opinion from an independent professional tax adviser verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner we also do not find that petitioners’ reliance on the tax_advice of singer was reasonable or in good_faith neither singer nor d t was an independent adviser on the tax con- sequences of the qhmc transactions singer on behalf of d t promoted to quanex a generic contingent_liability transaction that could be molded to meet quanex’s desire to shelter the upcoming gains and quanex’s officers worked closely with singer to develop the qhmc transactions to shelter the impending capital_gains resulting from the sales of lasalle and the tube group when singer introduced the contingent_liability transaction to petitioners rose agreed to structure the transaction as a joint_venture to manage med- ical liabilities in a more cost-efficient manner at the same time however rose knew that the qhmc transactions served no meaningful purpose outside of tax benefits the primary officers involved in implementing the qhmc transactions rose parikh and royce were sophisticated professionals with significant tax experience yet none of them ever con- sulted quanex’s own health care benefits experts peery and howard regarding the structure of the qhmc transactions the named officers merely caused quanex to transfer the amount of liabilities needed to shelter the capital_gains given the significant tax loss generated from a transaction devoid of economic_substance the officers should have con- ducted a more extensive analysis with respect to the pro- priety of the transaction see eg 320_f3d_282 2d cir taxpayer’s scheme was sufficiently blatant that the participation of experts cannot convert its actions into a ‘reasonable attempt to comply with the provisions’ of the tax code aff ’g 117_tc_328 neonatology assocs p a v commissioner f 3d pincite as highly educated professionals the tax- payers should have recognized that it was not likely that by complex manipulation they could obtain large deductions for their corporations such is especially so given that d t was promoting an engagement whereby petitioners could pay d t dollar_figure to structure a transaction that would let peti- tioners deduct an approximately dollar_figure million tax loss on the sale of dollar_figure in securities which had just recently been purchased for the same amount and that this result to a savvy experienced businessman such as rose parikh or verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports royce would clearly appear to be too good to be true neonatology assocs p a v commissioner f 3d pincite when as here a taxpayer is presented with what would appear to be a fabulous opportunity to avoid tax obligations he should recognize that he proceeds at his own peril new phoenix sunrise corp subs v commissioner t c pincite blum v commissioner tcmemo_2012_16 we also reject petitioners’ contention that petitioners’ reli- ance on d t’s draft opinion was reasonable because d t never finalized the opinion and even if the opinion had been issued by d t singer based his conclusion in the opinion on the incorrect assumption that petitioners entered into the qhmc transactions for a valid business_purpose to manage their medical liabilities in a more cost-efficient manner that petitioners knew was incorrect see sec_1_6664-4 income_tax regs thus while the d t draft opinion cites various code sections revenue rulings and court cases to support singer’s conclusion as to the fed- eral income_tax consequences of the qhmc transactions petitioners cannot in good_faith rely on the tax opinion because petitioners knew that the only purpose of the trans- actions was to achieve a tax loss we also note that the draft opinion was authored by the same firm that promoted the qhmc transactions initially in a generic form to quanex and which helped quanex then fine tune and implement the generic transaction to quanex’s situation and that the draft opinion was given to quanex as part of the overall purchase_price of that promotion d t is a promoter in the setting of this case see 136_tc_67 aff ’d 684_f3d_84 d c cir blum v commissioner tcmemo_2012_16 and petitioners could not reasonably rely on the advice of d t to support its pro- we also note the specific terms of d t’s compensation as to the qhmc transactions the engagement letter informed petitioners that d t would be compensated on the basis of its standard hourly rates if the qhmc transactions were not ultimately consummated however the letter stated if the transactions were consummated d t would be paid in lieu of the hour- ly rates a set fee of dollar_figure plus out-of-pocket expenses estimated to total dollar_figure petitioners claim that the draft opinion actually was d t’s final advice on the subject the record does not establish that point and we decline to find it as a fact the draft opinion however provided little meaningful analysis as to sec_351 the draft opinion merely misstated as a fact that the liquidation value of the class c stock equaled of the increase in qhmc’s equity value and concluded that the class c stock should not be treat- ed as preferred_stock for purposes of sec_351 because i t is difficult to argue that is not significant verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie gerdau macsteel inc v commissioner motion given the obvious conflict of interest see eg blum v commissioner tcmemo_2012_16 accordingly we reject petitioners’ contention that they meet the reasonable_cause exception under sec_6664 and we sustain respondent’s determination that petitioners are liable for the accuracy-related_penalty on the basis of this holding we logically also hold that petitioners fail to meet the more stringent requirements needed to establish reasonable_cause when the substantial_understatement pen- alty is attributable to a tax_shelter see sec_1_6664-4 income_tax regs consequently whether petitioners meet the authority and belief requirements of sec_1_6664-4 income_tax regs is irrelevant vi conclusion respondent properly disallowed the short-term_capital_loss deduction petitioners claimed from the sale of the class c stock to wannell further petitioners improperly deducted the fees incurred to implement the qhmc transactions fur- ther on the basis of our golsen_rule we do not sustain respondent’s determination as to the gross_valuation_misstatement penalty imposed under sec_6662 with respect to the disallowed capital_loss we do however sus- tain respondent’s determination that petitioners are liable for the accuracy-related_penalty attributable to negligence and to a substantial_understatement_of_income_tax see sec_6662 and b and we also hold that petitioners failed to establish that they met the reasonable_cause excep- tion of sec_6664 we have considered all arguments that the parties made and to the extent not discussed above conclude those argu- verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie united_states tax_court reports ments are irrelevant moot or without merit to reflect the foregoing decision will be entered under rule f verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v macsteel1 aug jamie
